 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.1

 
Logo [zynexmarquelogo.jpg]
 
LOAN AND SECURITY AGREEMENT
 


 
This Loan and Security Agreement (this “Agreement”) is executed by and between
Marquette Business Credit, Inc., d/b/a/ Marquette Healthcare Finance, Standard
Insurance Center, 900 SW Fifth Avenue, Suite 1920, Portland, Oregon 97204,
(“Lender”) and Zynex, Inc. and Zynex Medical, Inc., f/d/b/a Stroke Recovery
Systems, 8022 Southpark Circle, Suite 100, Littleton, Colorado
80120   (collectively, “Borrower”), as of September 22, 2008.  Lender and
Borrower hereby agree as follows:
 
Section 1.    DEFINITIONS
 
1.1    Definitions.  When used in this Agreement, the capitalized terms set
forth below shall have the definitions assigned to such terms below:
 
“ACH” means automated clearing house.
 
“Accounts” means all accounts, including, without limitation, all health care
receivables, all governmental health care receivables, and health care insurance
receivables, and all other forms of obligations owing to Borrower, whether
billed or unbilled, arising out of the provision of services or the sale, lease,
license, or assignment of goods or other property, including all receivables,
and all proceeds of the foregoing.
 
“Account Debtor” means a Person who is obligated on an account.
 
“Advance” means any advance of funds by Lender to Borrower under this Agreement.
 
“Advance Rate” means the percentages specified in Schedule A of Eligible
Accounts and unbilled Accounts.
 
“Advance Request” means a written request by Borrower for an Advance signed by
an Authorized Representative in form and content specified by Lender.
 
“Affiliate” of a Person means another Person which, directly or indirectly,
controls, is controlled by, or is under common control with, such former Person,
including without limitation any subsidiary of Borrower.  For the purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting securities or partnership or other interests, by
contract or otherwise.
 
“Authorized Representative” means any officer or employee of Borrower designated
by Borrower for purposes of giving and receiving notices hereunder, requesting
and repaying Loans, agreeing to rates of interest and otherwise transacting
business with Lender hereunder.
 
 
Exhibit 10.1 - Page 1 of 43

--------------------------------------------------------------------------------

 


 
“Base Rate” means the rate per annum published from time to time by The Wall
Street Journal as the base rate for corporate loans at large commercial banks
(or if more than one such rate is published, the higher or highest of the rates
so published).  If such rate is no longer published by The Wall Street Journal,
then Lender shall, in its sole and absolute discretion, substitute the base or
prime rate for corporate loans at a large commercial bank for the base rate
published in The Wall Street Journal.  Such rate may not necessarily be the
lowest or best rate actually charged to any customer of such commercial bank.
 
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which a Person or any Related
Company is, or within the immediately preceding six (6) years was, an “employer”
as defined in Section 3(5) of ERISA, including such plans as may be established
after the date hereof.
 
“Borrowing Base” means, as of any date, the amount determined by Lender equal to
the lesser of:
 
(a) an amount equal to Eligible Accounts multiplied by the applicable NCV by
payor class shown on Schedule A, multiplied by the Advance Rate for Eligible
Accounts, minus the Reserve, or
 
(b) the net sum of Borrower’s eight (8) weeks’ trailing collections from
Accounts.
 
“Borrowing Base Certificate” means a certificate in the form of Exhibit A
attached hereto.
 
“Business Associate Agreement” means a business associate agreement in form and
content acceptable to Lender executed by Borrower and Lender pursuant to the
requirements of HIPAA.
 
“Capital Expenditures” means, with respect to any Person, all expenditures made
and liabilities incurred for the acquisition of assets which are required to be
capitalized in accordance with GAAP.
 
“Capitalized Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
“Capitalized Lease Obligation” means Indebtedness represented by obligations
under a Capitalized Lease, and the amount of such Indebtedness shall be the
capitalized amount of such obligations determined in accordance with GAAP.
 
“Capitated Contracts” means all of Borrower’s contracts whether presently
existing or hereafter executed between Borrower and various health maintenance
organizations and all proceeds therefrom.
 
“Capitated Contract Rights” means all of Borrower’s rights to payment of any
kind arising from or out of Capitated Contracts or any other contracts or rights
to payment from health service contracts whether presently existing or hereafter
executed between Borrower and various health maintenance organizations.
 
“Change of Control” means the time at which:
 
(a)        Any Person (other than a Person who is or becomes a Borrower or
guarantor hereunder) who on the Closing Date does not have voting control
(meaning the control of more than 50% of the outstanding shares of voting
capital stock or other voting equity interests) subsequently obtains voting
control, either directly or through proxy, of Borrower;
 
 
Exhibit 10.1 - Page 2 of 43

--------------------------------------------------------------------------------

 


 
(b)        There shall be consummated any consolidation or merger of Borrower
pursuant to which Borrower’s common stock (or other capital stock) would be
converted into cash, securities, or other property, other than a merger or
consolidation of Borrower (i) with or into a Person who becomes a Borrower
hereunder, or (ii) in which the holders of such common stock (or other capital
stock) immediately prior to the merger have the same proportionate ownership,
directly or indirectly, of common stock of the surviving corporation immediately
after the merger as they had of the Borrower’s common stock (or other capital
stock) immediately prior to such merger;
 
(c)        All or substantially all of Borrower’s assets shall be sold, leased,
conveyed, or otherwise disposed of as an entirety or substantially as an
entirety to any Person (other than a Person who is or becomes a Borrower or
guarantor hereunder) in one or a series of transactions; or
 
(d)        Any Person on the Closing Date that was an executive officer of
Borrower becomes inactive whether by reason of death, disability, resignation,
action by the Board of Directors or shareholders of the Borrower, or otherwise,
and such inactivity causes Lender to reasonably believe that the prospect of
payment or performance by Borrower under any of the Loan Documents or any of the
Collateral is or may become impaired.
 
“Closing Date” means the date on which each of the conditions set forth in
Section 4.1 are satisfied and Lender funds the initial Loan(s) hereunder.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means and includes all of Borrower’s now owned or hereafter
acquired assets, whether tangible or intangible, including without limitation
all of Borrower’s right, title, and interest in and to each of the following,
wherever located and whether now existing or hereafter arising or acquired,
including, without limitation, all of the following:
 
(a)           all Accounts;
 
(b)           all contract rights, including all Capitated Contract Rights and
all proceeds therefrom;
 
(c)           all rights to payment for services rendered or work performed, but
not yet billed;
 
(d)           all Patient Lists;
 
(e)           all inventory;
 
(f)           all equipment and fixtures;
 
(g)           all federal, state, and local tax returns;
 
(h)           all general intangibles, including without limitation payment
intangibles and software;
 
(i)           all Intellectual Property, including without limitation all of
Borrower’s Intellectual Property rights now existing or hereafter arising in
Borrower’s NeuroMove products;

 
Exhibit 10.1 - Page 3 of 43

--------------------------------------------------------------------------------

 


 
(j)           all Deposit Accounts, cash, drafts, certificates of deposit, and
general and special deposits;
 
(k)           all investment property and financial assets (other than margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System);
 
(l)           all instruments;
 
(m)           all chattel paper, including, without limitation, electronic
chattel paper;
 
(n)           all goods and all accessions thereto;
 
(o)           all documents;
 
(p)           all letter of credit rights;
 
(q)           all insurance and certificates of insurance pertaining to any and
all items of Collateral;
 
(r)           all books and records;
 
(s)           all files, correspondence, computer programs, tapes, disks, and
related data processing software and other media which contain information
identifying or pertaining to any of the Collateral or any Account Debtor or
showing the amounts thereof or payments thereon or otherwise necessary or
helpful in the realization thereon or the collection thereof;
 
(t)           all cash deposited with any Affiliate of Lender;
 
(u)           those commercial tort claims, if any, described on Schedule 1.1
hereto;
 
(v)           any and all products and replacements of the foregoing; and
 
(w)           all cash and non-cash proceeds of the foregoing (including, but
not limited to, any claims to any items referred to in this definition and any
claims against third parties for loss of, damage to, or destruction of any or
all of the Collateral or for proceeds payable under or unearned premiums with
respect to policies of insurance) in whatever form.
 
“Collecting Bank” means any banking institution with which a Lockbox Account has
been established pursuant to any Lockbox Agreement.
 
“Concentration Limit” means the percent specified on Schedule A of total
Accounts of Borrower deemed Eligible Account other than with respect to clause
(l) of the definition of Eligible Accounts.
 
“Control Agreement” means an agreement that satisfies the requirements of
control in favor of Lender within the meaning of the UCC over Borrower’s Deposit
Accounts, investment property, electronic chattel paper or letter of credit
rights.
 
“Cross-Age Percentage” shall mean the percent specified on Schedule A of the
aggregate delinquent balance of all Accounts owing by a particular insurance
company that is an Account Debtor, excepting Medicare and Anthem Blue Cross.
 


 
Exhibit 10.1 - Page 4 of 43

--------------------------------------------------------------------------------

 


“Current Ratio” means the ratio, measured at any time, of Borrower’s current
assets to current liabilities, determined in accordance with GAAP.
 
“Cut-Off Date” means the number of days specified on Schedule A after the date
of invoice.
 
“Debt Service Coverage Ratio” means the ratio determined as of the end of each
fiscal quarter for the twelve consecutive months then ending of Zynex, Inc. on a
consolidated basis: (a) EBITDA for such period to (b) the sum of total debt
service on Indebtedness during such period plus cash income taxes paid during
such period.
 
“Default” means any of the events specified in Section 10.1 that, with the
passage of time or giving of notice or both, would constitute an Event of
Default.
 
“Default Rate” means the annual rate of interest shown on Schedule A.
 
“Deposit Account” means any demand, Lockbox, time, savings, passbook, or similar
account now or hereafter maintained by or for the benefit of Borrower, with an
organization that is engaged in the business of banking (including, without
limitation, banks, savings banks, savings and loan asso­ciations, credit unions,
and trust companies), and all funds and amounts therein, whether or not
restricted or designated for a particular purpose, including without limitation,
all “deposit accounts” as defined in the UCC.
 
“Dollar” and “$” means freely transferable United States dollars.
 
“EBITDA” means, for any period, the sum of (a) Net Income (or Net Loss)
(including gains and losses from the sales of assets in the ordinary course of
business) for such period, (b) the interest expense for such period, (c) the
provision for income taxes allocable to such period, and (d) any depreciation or
amortization expenses incurred in determining Net Income (or Net Loss) for such
period (where the items set forth in sections (a) – (d) above are determined
without duplication and on a consolidated basis and, where applicable, in
accordance with GAAP).
 
“Eligible Accounts” shall mean all Accounts of Borrower which are deemed by
Lender in the exercise of its good faith credit judgment to be eligible for
inclusion in the calculation of the Borrowing Base, net of any and all interest,
finance charges, sales tax, fees, returns, discounts, claims, credits, charges,
contra accounts, exchange contracts or other allowances, offsets and rights of
offset, deductions, counterclaims, disputes, rejections, shortages, or other
defenses, and all credits owed or allowed by Borrower upon any of its Accounts
and further reduced by the aggregate amount of all reserves, limits, and
deductions provided for in this definition and elsewhere in this
Agreement.  Notwithstanding the foregoing, Eligible Accounts shall be determined
without deduction for estimated insurance company reimbursement deductions,
which are sometimes referred to in the healthcare industry as “contractual
adjustments.”  In no event shall Eligible Accounts include the following:
 
(a)           Accounts which remain unpaid in whole or in part after the Cut-Off
Date;
 
(b)           Accounts with respect to which the Account Debtor is an Affiliate
of Borrower;
 
(c)           Accounts due from Account Debtors that are insurance companies,
other than Medicare and Anthem Blue Cross, that exceed the Cross-Age Percentage;
 
 
Exhibit 10.1 - Page 5 of 43

--------------------------------------------------------------------------------

 


 
(d)           Accounts with respect to which the obligation of payment by the
Account Debtor is or may be conditional for any reason whatsoever, including,
without limitation, accounts arising with respect to goods that were (i) not
sold on an absolute basis, (ii) sold on a bill-and-hold sale basis, (iii) sold
on a consignment sale basis, (iv) sold on a guaranteed sale basis, (v) sold on a
sale or return basis, or (vi) sold on the basis of any other similar
understanding;
 
(e)           Accounts with respect to which the Account Debtor is not a
resident or citizen of, or otherwise located in, the continental United States
of America, or with respect to which the Account Debtor is not subject to
service of process in the continental United States of America or a province of
Canada, unless such Accounts are backed in full by irrevocable letters of credit
or credit insurance in form and substance satisfactory to Lender issued or
confirmed by a domestic commercial bank acceptable to Lender and which, if a
letter of credit, is in the possession of Lender and which, if credit insurance,
is payable to Lender;
 
(f)           Accounts with respect to which the Account Debtor is the United
States of America or any other federal governmental body unless such Accounts
are duly assigned to Lender in compliance with all applicable governmental
requirements (including, without limitation, the Federal Assignment of Claims
Act of 1940, as amended, if applicable) or unless such Accounts are Medicare or
Medicaid;
 
(g)           Accounts (i) with respect to which Borrower is or may be liable to
the Account Debtor for goods sold or services rendered by such Account Debtor,
but only to the extent of such liability to such Account Debtor or (ii) with
respect to which such Account Debtor disputes the amount owed but only that
portion of such Accounts which such Account Debtor disputes;
 
(h)           Accounts with respect to which the goods giving rise thereto have
not been shipped and delivered to and accepted as satisfactory by the applicable
Account Debtor or with respect to which the services performed giving rise
thereto have not been completed and accepted as satisfactory by the applicable
Account Debtor;
 
(i)           Accounts which are not invoiced within thirty (30) days after the
date of service or the date of shipment of the goods giving rise to the account;
 
(j)           Accounts which are not subject to a first priority perfected
security interest in favor of Lender;
 
(k)           Accounts where the account balance owed by an Account Debtor
exceeds the Concentration Limit;
 
(l)           Accounts which represent a progress billing; and
 
(m)           Accounts that Lender, in its good faith credit judgment, has
determined to be ineligible.


 
Exhibit 10.1 - Page 6 of 43

--------------------------------------------------------------------------------

 


“Environmental Laws” means all federal, state, local, and foreign laws now or
hereafter in effect relating to pollution or protection of the environment,
including laws relating to emissions, discharges, releases, or threatened
releases of pollutants, contaminants, chemicals, or industrial, toxic, or
hazardous substances or wastes or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, removal, transport,
or handling of pollutants, contaminants, chemicals, or industrial, toxic, or
hazardous substances or wastes, and any and all regulations, notices, or demand
letters issued, entered, promulgated, or approved thereunder.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time, and any successor statute, and any rule or regulation issued
thereunder.
 
“Event of Default” means any of the events specified in Section 10.1.
 
“Expenses and Fees” means all expenses and fees invoiced by Lender that arise
out of or under with this Agreement and the Loans shown on Schedule A and
including, without limitation, (i) the reasonable fees and expenses of counsel
in connection with the negotiation, preparation, execution, delivery, amendment,
enforcement, and termination of this Agreement and each of the other Loan
Documents, (ii) the out-of-pocket costs and expenses incurred in connection with
the administration and interpretation of this Agreement and the other Loan
Documents, (iii) the costs and expenses of appraisals of the Collateral, (iv)
the costs and expenses of lien searches, and of perfecting Lender’s security
interest in the Collateral, (v) all stamp, registration, recordation, and
similar taxes, fees, or charges related to the Collateral and charges of filing
financing statements and continuations and the costs and expenses of taking
other actions to perfect, protect, and continue the security interest of Lender,
(vi) costs and expenses related to the preparation, execution, and delivery of
any waiver, amendment, supplement, or consent by Lender relating to this
Agreement or any of the Loan Documents, (vii) sums paid or obligations incurred
in connection with the payment of any amount or taking any action required of
Borrower under the Loan Documents that Borrower fails to pay or take, (viii)
costs of inspections and verifications of the Collateral, including, without
limitation, the per diem per examiner amount listed on Schedule A, plus
out-of-pocket expenses for travel, lodging, and meals arising in connection with
inspections and verifications of the Collateral and Borrower’s operations and
books and records by Lender’s employees and agents, (ix) costs and expenses of
forwarding Loan proceeds, collecting checks and other items of payment, and
establishing and maintaining each account of Borrower maintained with Lender or
owned by Lender for the benefit of Borrower and each Lockbox, (x) costs and
expenses of preserving and protecting the Collateral, (xi) audit fees shown on
Schedule A, (xii) costs and expenses related to consulting with and obtaining
opinions and appraisals from one or more Persons, including personal property
appraisers, accountants, and lawyers, concerning the value of any Collateral for
the Obligations or related to the nature, scope, or value of any right or remedy
of Lender hereunder or under any of the Loan Documents, including any review of
factual matters in connection therewith, which expenses shall include the fees
and disbursements of such Persons, and (xiv) costs and expenses paid or incurred
to obtain payment of the Obligations, enforce the security interest of Lender,
sell or otherwise realize upon the Collateral, and otherwise enforce the
provisions of the Loan Documents, or to prosecute or defend any claim in any way
arising out of, related to, or connected with, this Agreement or any of the Loan
Documents, which expenses shall include the reasonable fees and disbursements of
counsel and of experts and other consultants retained by Lender, subject to the
limitations on payment to the prevailing party in litigation as specified in
Section 11.3.
 
“Facility Availability” means, as of any date, the difference between (i) the
Borrowing Base on such date and (ii) the outstanding principal amount of the
Loans, together with all accrued interest, fees, costs and any other amounts
then due from Borrower under this Agreement on such date.


 
Exhibit 10.1 - Page 7 of 43

--------------------------------------------------------------------------------

 


“Facility Limit” means the maximum amount of Advances, as determined from time
to time by Lender, to be made under this Agreement.  The initial Facility Limit
amount is specified on Schedule A.
 
“Fiscal Year-End” means Borrower’s fiscal year-end specified on Schedule 5.1
 
“GAAP” means generally accepted accounting principles and practices consistently
applied.
 
“Health Care Law” means any and all federal, state, and local laws and
regulations governing (i) the manufacture, testing, distribution, possession,
assembly, repackaging, sale, administration, or dispensing of health care or
medical devices, equipment or supplies, products, biologicals, drugs, or goods,
or (ii) the rendering, provision, delivery, or supply of health care services,
or (iii) the ownership or operation of a health care facility or business, or
assets used in connection therewith, or (iv) the billing or submission of
claims, collection of accounts receivable, the handling of Protected Health
Information, and underwriting the cost of, or provision of management or
administrative services in connection with any and all of the foregoing, by
Borrower and its subsidiaries, including, but not limited to, laws and
regulations under HIPAA and the Privacy Rule, and laws and regulations relating
to practice of medicine and other health care professions, professional fee
splitting, tax-exempt organization and charitable trust law applicable to health
care organizations, certificates of need, certificates of operations and
authority, fraud and abuse, kickbacks and rebates, false claims, physician
self-referral arrangements, fraudulent billing practices, payment under the
Medicare and Medicaid programs, and the federal Food, Drug & Cosmetic Act.
 
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. No. 104-191 and any revisions and amendments.
 
“Indebtedness” means, without duplication, (a) all Liabilities, (b) all
obligations for Money Borrowed or for the deferred purchase price of property or
services or in respect of reimbursement obligations under letters of credit,
(c) all obligations represented by bonds, debentures, notes, and accepted drafts
that represent extensions of credit, (d) Capitalized Lease Obligations, (e) all
obligations (including, during the noncancellable term of any lease in the
nature of a title retention agreement, all future payment obligations under such
lease discounted to their present value in accordance with GAAP) secured by any
Lien to which any property or asset owned or held by a Person is subject,
whether or not the obligation secured thereby shall have been assumed by such
Person, (f) all obligations of other Persons which such Person has guaranteed,
including, but not limited to, all obligations of such Person consisting of
recourse liability with respect to Accounts sold or otherwise disposed of by
such Person, and (g) in the case of Borrower, the Loans.
 
“Intellectual Property” means, as to any Person, all of such Person’s then owned
and existing and future acquired or arising patents, patent rights, copyrights,
works which are the subject of copyrights, trademarks, service marks, trade
names, trade styles, patent, trademark and service mark applications, and all
licenses and rights related to any of the foregoing, and all rights to sue for
past, present, and future infringements of any of the foregoing.
 
“Interest Rate” means the Base Rate plus Margin.
 
“Investment” means any investment, whether by means of share purchase, loan,
advance, purchase of debt instrument, extension of credit (other than
(i) accounts receivable arising from the sale of goods or services in the
ordinary course of business, and (ii) notes, accepted in the ordinary course of
business, evidencing overdue accounts receivable arising in the ordinary course
of business), capital contribution, or otherwise, in or to any Person, the
guaranty of any Indebtedness of any Person, or the subordination of any claim
against any Person to other indebtedness of such Person.
 
 
Exhibit 10.1 - Page 8 of 43

--------------------------------------------------------------------------------

 


“Lender’s Office” means the office of Lender designated as Lender’s address for
notices in Section 11.1(b), or such other office as Lender may designate from
time to time.
 
“Liabilities” means all liabilities of a Person determined in accordance with
GAAP.
 
“Lien” means, with respect to any Person, any security interest, chattel
mortgage, charge, mortgage, deed to secure debt, deed of trust, lien, pledge,
Capitalized Lease, conditional sale or other title retention agreement, or other
security interest or encumbrance of any kind in respect of any property of such
Person or upon the income or profits therefrom.
 
“Loan” or “Loans” means all Advances and loans made to Borrower by Lender under
this Agreement.
 
“Loan Documents” means, collectively, this Agreement, each agreement or document
now or hereafter executed and delivered by any Person to evidence or secure the
Obligations, and each other instrument, agreement, and document now or hereafter
executed and delivered in connection with this Agreement or the Loans.
 
“Lockbox” or “Lockbox Account” means one or more lockbox accounts maintained
with a bank specified by Lender into which collections from Accounts and other
Collateral, including governmental healthcare receivables, are to be deposited
and which Lender alone has the power of withdrawal.
 
“Lockbox Agreement” means one or more agreements among Borrower, Lender, and a
Collecting Bank concerning the collection of payments which represent the
proceeds of Accounts or of any other Collateral.
 
“Margin” means the percent per annum specified on Schedule A and which is added
to the Base Rate.
 
“Maximum Rate” means the maximum nonusurious interest rate, if any, that at any
time, or from time to time, may be contracted for, taken, reserved, charged, or
received on the Loans under the laws which are presently in effect of the United
States and the State of Oregon applicable to Lender and such indebtedness or, to
the extent permitted by law, under such applicable laws of the United States and
the State of Oregon (or if applicable, the laws any other state) which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws now allow. To the extent federal law (including,
without limitation, 12 U.S.C. Section 85, as now enacted or hereafter amended)
permits Lender to contract for, charge, or receive a higher rate of interest or
permits Lender to contract for, charge, or receive interest at a higher rate
permitted by the laws of another jurisdiction, such federal law (and, if
appropriate, the law of such other jurisdiction) will be applicable in
determining the Maximum Rate, instead of the laws of the State of Oregon.
 
“Material Adverse Change” means any act, omission, event, or undertaking which
would, singly or in the aggregate, have a materially adverse effect upon (a) the
business, assets, properties, liabilities, condition (financial or otherwise),
results of operations, or business prospects of Borrower or any of its
subsidiaries, (b) the ability of Borrower or any of its subsidiaries to perform
any obligations under this Agreement or any other Loan Document to which it is a
party, or (c) the legality, validity, binding effect, enforceability, or
admissibility into evidence of any Loan Document or the ability of Lender to
enforce any rights or remedies under or in connection with any Loan Document.
 
“Minimum Facilty Availability” means the Facility Availability as of the Closing
Date as specified in Schedule A.


 
Exhibit 10.1 - Page 9 of 43

--------------------------------------------------------------------------------

 


“Money Borrowed” means Indebtedness (i) that is represented by notes payable,
drafts accepted, bonds, debentures, or similar instruments that represent
extensions of credit, (ii) upon which interest charges are customarily paid
(other than trade Indebtedness), (iii) that was issued or assumed as full or
partial payment for property, (iv) that is evidenced by a guarantee (but only if
the obligations guaranteed would otherwise qualify as Money Borrowed), or
(v) that constitutes a Capitalized Lease Obligation.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which Borrower or a Related Company is required to
contribute or has contributed within the immediately preceding six (6) years.
 
“Net Collectible Value” or “NCV” means the percentage by payor class, as
determined by Lender from time to time to be applied against Eligible
Accounts.  The initial NCV for each payor class is shown on Schedule A.
 
“Net Income” or “Net Loss” means, with respect to any Person, the net income or
net loss of such Person for the period in question (after provision for income
taxes) determined in accordance with GAAP, provided that the impact of any
extraordinary gains, determined in accordance with GAAP, shall be excluded from
the determination of “Net Income” and “Net Loss.”
 
“Obligations” shall mean (i) all Loans or Advances made by Lender to Borrower
pursuant to this Agreement or otherwise, and interest thereon, (ii) all future
advances or other value, of whatever class or for whatever purpose, at any time
hereafter made or given by Lender to Borrower, whether or not the advances or
value are given pursuant to a commitment and whether or not Borrower is indebted
to Lender at the time of such advance; (iii) any and all other debts,
liabilities and obligations of every kind and character of Borrower to Lender,
whether now or hereafter existing, and regardless of whether such present or
future debts, liabilities, or obligations are direct or indirect, primary or
secondary, joint, several, or joint and several, fixed, or contingent, and
regardless of whether such present or future debts, liabilities or obligations
may, prior to their acquisition by Lender, be or have been payable to, or be or
have been in favor of, some other Person or have been acquired by Lender in a
transaction with one other than Borrower (it being contemplated that Lender may
make such acquisitions from others), howsoever such debts, liabilities, or
obligations shall arise or be incurred or evidenced; (iv) any and all other
debts, liabilities, and obligations of every kind and character of Borrower to
any Affiliate of Lender, whether now or hereafter existing, and regardless of
whether such present or future debts, liabilities, or obligations are direct or
indirect, primary or secondary, joint, several, or joint and several, fixed, or
contingent, and regardless of whether such present or future debts, liabilities,
or obligations may, prior to their acquisition by such Affiliate, be or have
been payable to, or be or have been in favor of, some other Person or have been
acquired by such Affiliate in a transaction with one other than Borrower (it
being contemplated that Affiliates of Lender may make such acquisitions from
others), howsoever such debts, liabilities, or obligations shall arise or be
incurred or evidenced; (v) all costs, fees, and expenses payable by Borrower to
Lender or any Affiliate of Lender pursuant to any of the Loan Documents; and
(vi) any and all renewals, extensions, modifications, and increases of the
debts, liabilities, and obligations set forth above, or any part thereof.
 
“Obligors” means Borrower, each guarantor of the Obligations, and all other
Persons obligated to Lender in respect of the Obligations, and “Obligor” means
any of them.
 
“Occupancy” means the number of Medicare/Medicaid certified beds at all of
Borrower’s facilities as a percentage of the total number of Medicare/Medicaid
certified beds at all of Borrower’s facilities.
 
“Operating Account” means the Deposit Account designated by Borrower for the
deposit of Advances.


 
Exhibit 10.1 - Page 10 of 43

--------------------------------------------------------------------------------

 


“Operating Lease” means any lease (other than a lease constituting a Capitalized
Lease) of real or personal property determined in accordance with GAAP.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Patient Lists” means all records, documents, lists, electronic media, or any
other method of recordation that shows in any way any Person to whom Borrower
supplies medical services, medical supplies, or medication, the name and mailing
address of such Person, a complete and accurate description of such medical
services, supplies, or medication that is supplied to such Person, the physician
at whose direction such medical services, supplies, or medication is delivered,
and all other information Borrower uses in the course of Borrower’s ordinary
course of business to supply such Person.
 
“Permitted Indebtedness” means the sum of (i) purchase money Indebtedness
incurred by Borrower to finance, or provide the funds for, the acquisition of
assets, which outstanding principal Indebtedness shall not exceed the amount
shown on Schedule A, plus (ii) the Indebtedness described on Schedule 5.1
attached hereto and made a part hereof, and any extension, renewal or
refinancing of such Indebtedness provided that the principal amount of the
Indebtedness does not increase and the extension, renewal or refinancing has
been approved by Lender in writing, or is otherwise authorized under the Loan
Documents; plus (iii) the Obligations; plus (iv) Subordinated Indebtedness and
Indebtedness secured by Permitted Liens; plus (v) trade payables, deferred tax
liabilities, accrued expenses, and taxes (all in the ordinary course of business
and in accordance with GAAP).
 
“Permitted Liens” means: (a) Liens securing taxes, assessments, and other
governmental charges or levies (excluding any Lien imposed pursuant to any of
the provisions of ERISA) or the claims of materialmen, mechanics, carriers,
warehousemen, or landlords for labor, materials, supplies, or rentals incurred
in the ordinary course of business, but (i) in all cases, only if payment shall
not at the time be past due, and (ii) in the case of warehousemen or landlords
controlling locations where inventory is located, only if such liens have been
waived or subordinated to the security interest of Lender in a manner
satisfactory to Lender; (b) the Liens described on Schedule 5.1 attached hereto
and made a part hereof; (c) purchase money security interests created in
connection with Permitted Indebtedness provided that Lender has a perfected
security interest in the underlying collateral; and (d) Liens in favor of
Lender.
 
“Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, trust, or unincorporated organization
or a government or any agency or political subdivision thereof.
 
“Pledge Agreement” means a pledge agreement in form and content acceptable to
Lender executed by Zynex, Inc. in favor of Lender under which Zynex, Inc.
pledges and grants a security interest in 100% of Zynex, Inc.’s right, title and
interest to all of the issued and outstanding shares of Zynex Medical, Inc.
 
“Privacy Rule” means 45 CFR Part 160 and Part 164, Subparts A and E, which
implement certain provisions of HIPAA and any revision, amendments, or updates.
 
“Prohibited Distribution” by any Person means (a) the retirement, redemption,
purchase, or other acquisition for value of any capital stock or other equity
securities or partnership interests issued by such Person, (b) the declaration
or payment of any dividend or distribution on or with respect to any such
securities (excluding distributions made solely in shares of stock of the same
class) or partnership interests, (c) any loan or advance by such Person to, or
other Investment by such Person in, any other Person, and (d) any other payment
by such Person in respect of such securities or partnership interests.
 
 
Exhibit 10.1 - Page 11 of 43

--------------------------------------------------------------------------------

 


“Prohibited Payment” means (a) any redemption, repurchase, or prepayment or
other retirement, prior to the stated maturity thereof or prior to the due date
of any regularly scheduled installment or amortization payment with respect
thereto, of any Indebtedness of a Person (other than the Obligations and trade
debt), (b) the payment by any Person of the principal amount of or interest on
any Indebtedness (other than trade debt) owing to an Affiliate of such Person,
and (c) any payment with respect to any Subordinated Indebtedness that is made
in violation of the subordination agreement relating thereto.
 
“Protected Health Information” means protected health information subject to the
HIPAA Privacy Rule.
 
“Related Company” means, as to any Person, any (a) corporation which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as such Person, (b) partnership or other trade or business
(whether or not incorporated) under common control (within the meaning of
Section 414(c) of the Code) with such Person, or (c) member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
such Person or any corporation described in clause (a) above or any partnership,
trade, or business described in clause (b) above.
 
“Requirements of Law” means, any and all laws, regulations, codes, or ordinances
applicable to any Person, or any Person’s assets, including, without limitation,
the Securities Act, the Securities Exchange Act, Regulations T, U, and X of the
Federal Reserve Board, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, the Social Security Act, Environmental Laws, Health Care Law, and any
certificate of occupancy, zoning ordinance, building, environmental, or land use
requirement or permit, or any other environmental, labor, employment,
occupational safety, or health law, rule, or regulation.
 
“Reserve” at any time shall mean an amount from time to time established by
Lender in its sole and absolute discretion as a reserve in reduction of the
Borrowing Base in respect of contingencies or other potential factors (such as,
without limitation, rebates, sales taxes, property taxes, installation and
delivery expenses, and warranties) which could adversely affect or otherwise
reduce the anticipated amount of timely collections in payment of Eligible
Accounts or the value (whether at cost, market, or orderly liquidation value) of
Eligible Inventory.  The “Reserve,” if any from time to time, does not represent
cash funds.  The initial amount of the Reserve is shown on Schedule A.
 
“Schedule of Accounts” means a detailed schedule of Accounts delivered by
Borrower to Lender in a form acceptable to Lender that shall contain account
balance and aging information listed by Account Debtor name, class and type,
together with a reconciliation of the Schedule of Accounts to the Borrowing Base
Certificate for the most recent month end, and any other information concerning
Borrower’s Accounts as Lender may request from time to time.
 
“Shareholder’s Loans” means the loans made by Thomas Sandgaard to Zynex, Inc.
evidenced by four promissory notes with principal balances immediately prior to
the Closing Date in the amounts shown on Schedule 5.1-A, and any extension,
renewal or refinancing of such loans provided that the principal amount of such
loans does not increase and such extension, renewal or refinancing is approved
by lender in writing.
 
“Solvent” means, when used in connection with any Person, that such Person has
assets of a fair value which exceeds the amount required to pay its debts
(including contingent, subordinated, unmatured, and unliquidated liabilities) as
they become absolute and matured, and that such Person is able to, and
anticipates that it will be able to, meet its debts as they mature and has
adequate capital to conduct the business in which it is or proposes to be
engaged.


 
Exhibit 10.1 - Page 12 of 43

--------------------------------------------------------------------------------

 


“Subordinated Indebtedness” means Indebtedness of Borrower to a third Person
(i) that has been approved in writing by Lender and (ii) that has been
subordinated to the payment of the Obligations pursuant to a written
subordination agreement executed by Lender and the holder of such Indebtedness
containing terms acceptable to Lender in its sole and absolute discretion.
 
“Termination Date” means the date on which the Loan shall terminate and the
entire outstanding balance of the Loan and all Obligations shall be due and
payable.  The Termination Date is shown on Schedule A.
 
“Termination Event” means (a) a “Reportable Event” as defined in Section 4043 of
ERISA, but excluding any such event as to which the PBGC has by regulation
waived the requirement of Section 4043(a) of ERISA that it be notified within
thirty (30) days of the occurrence of such event, provided however, that a
failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(d) of the Code, (b) the filing of a notice of
intent to terminate a Benefit Plan or the treatment of a Benefit Plan amendment
as a termination under Section 4041 of ERISA, or (c) the institution of
proceedings to terminate a Benefit Plan by the PBGC under Section 4042 of ERISA
or the appointment of a trustee to administer any Benefit Plan.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Oregon, including, without limitation, any amendments thereto which are
effective after the date hereof.
 
“Unfunded Vested Liabilities" shall mean the amount (if any) by which (i) the
actuarial present value of accumulated benefits under a Benefit Plan which are
vested exceeds (ii) such Benefit Plan’s net assets available for benefits (all
as determined in connection with the filing of the Borrower's most recent Annual
Report on Form 5500) but only to the extent such excess would, if such Benefit
Plan were to terminate as of such date, represent a liability of the Borrower or
any ERISA Affiliate to the PBGC under Title IV of ERISA.  In each case the
foregoing determination shall be made as of the most recent date prior to the
filing of said Annual Report as of which such actuarial present value of
accumulated Plan benefits is determined.
 
“Validity Guaranty” means the Validity Guaranty in form and content acceptable
to Lender to be executed by Thomas Sandgaard in favor of Lender.
 
1.2    UCC Terms.  Terms defined in the UCC (such as, but not limited to,
accounts, chattel paper, commercial tort claims, contract rights, deposit
account, documents, equipment, financial assets, general intangibles, goods,
instruments, investment property, inventory, and proceeds), as and when used
(without being capitalized) in this Agreement or the Loan Documents, shall have
the meanings given to such terms in the UCC.
 
1.3    Accounting Terms and Determinations.  Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all financial
statements and all other certificates and reports as to any financial matters
required to be furnished to the Lender hereunder shall be prepared in accordance
with GAAP applied on a consistent basis.
 
 
Exhibit 10.1 - Page 13 of 43

--------------------------------------------------------------------------------

 


 
Section 2.    REVOLVING CREDIT FACILITY
 
2.1    Loan.  Subject to the terms and conditions of this Agreement, prior to
the Termination Date Lender will make Advances to Borrower under the Loan in an
amount not to exceed outstanding at any time the lesser of (a) the Facility
Limit and (b) the Borrowing Base.  Borrower may borrow, repay, and reborrow the
principal of the Loan in accordance with the terms of this Agreement.
 
2.2    Advances under the Loan.  Borrower may request an Advance under the Loan
by making an Advance Request.  Advances made available by Lender will be
deposited by wire transfer into Borrower’s Operating Account.  Advances will be
made available by Lender no earlier than the first business day following an
Advance Request received by Lender prior to 12:00 p.m. Pacific Time and two (2)
business days following  an Advance Request received after 12:00 p.m. Pacific
Time.  Any change in Borrower’s wiring instructions shall be made in writing at
least three (3) business days prior to the date of an Advance.  Any updates to
the Collateral affecting the amount of Borrower’s Advance Request must be
completed two (2) business days prior to submission of the Advance Request.
 
2.3    Repayment of the Loan.  The Loan shall be repaid as follows: (a) unless
accelerated in accordance with the terms hereof, the outstanding principal
amount of, and all accrued and unpaid interest on, the Loan is due and payable,
without demand, on the Termination Date; (b) if at any time the principal of,
and interest upon, the Loan exceeds the lesser of (i) the Facility Limit or
(ii) the Borrowing Base, Borrower shall immediately repay the Loan in the amount
of such excess; and (c) Borrower hereby instructs Lender to repay the Loan on
any day in an amount equal to the amount received by Lender on such day pursuant
to Section 6.2.
 
2.4    Disbursement of Loans.  Borrower hereby irrevocably authorizes Lender to
disburse the proceeds of Loans requested, or deemed to be requested, pursuant to
this Section 2 as follows:  (i) each Advance requested shall be disbursed by the
Lender in lawful money of the United States of America in immediately available
funds, (a) in the case of the initial Advance under the Loan, in accordance with
the written instructions from Borrower to Lender, and (b) in the case of each
subsequent Advance, to a Deposit Account designated in writing by Borrower to
Lender.
 
2.5    Authorized Representatives.  Borrower shall act hereunder through the
Authorized Representatives designated from time to time by Borrower, and all
notices and requests to be given and received by Borrower, including requests
for Loans, shall be given by and directed to such Authorized
Representatives.  Lender may rely on the authority or apparent authority of any
officer or employee of Borrower whom Lender in good faith believes to be an
Authorized Representative.
 
Section 3.    GENERAL LOAN PROVISIONS; FEES AND EXPENSES
 
3.1    Interest.
 
(a)         Loans.  Borrower shall pay interest on the unpaid principal amount
of the Obligations at a rate per annum equal to the sum of the Base Rate plus
the Margin (or, if such amount were ever to exceed the Maximum Rate, then the
Maximum Rate) payable monthly in arrears on the first day of each calendar month
and on the Termination Date.  Any change in the rate of interest resulting from
a change in the Base Rate shall become effective on the day such change in the
Base Rate is published.
 


 
Exhibit 10.1 - Page 14 of 43

--------------------------------------------------------------------------------

 




 
(b)         Default Rate. From and after the occurrence of an Event of Default,
the unpaid principal amount of all Obligations and all accrued interest thereon
shall, at the option of Lender, bear interest until paid in full (or, if
earlier, until such Event of Default is cured or waived in writing by Lender) at
a rate per annum equal to the lesser of (i) the Default Rate, or (ii) the
Maximum Rate.
 
(c)         Computation of Interest.  Interest shall be computed on the basis of
a year of 360 days and the actual number of days elapsed.
 
3.2    Fees and Expenses.
 
(a)         Origination Fee.  In consideration for Lender’s agreement to make
the Loan in accordance with the terms of this Agreement and in order to
compensate Lender in part for the costs associated with the Loan, Borrower shall
pay to Lender on the Closing Date of an origination fee in the amount shown on
Schedule A.  Such fee is in addition to the expenses that Borrower has agreed to
pay elsewhere in this Agreement.
 
(b)         Unused Line Fee.  Borrower shall pay to Lender an unused line fee
for the period from the date hereof through the Termination Date calculated as
shown on Schedule A.  The parties hereto agree that such unused line fee
constitutes reasonable consideration for Lender’s taking of appropriate actions
to be able to make available to Borrower the amount of the Facility Limit for
such period.
 
(c)         Collateral Monitoring Fee.  Lender shall be entitled to charge
Borrower, and, if so charged, Borrower agrees to pay, a monthly collateral
monitoring fee in the amount shown on Schedule A.  The collateral monitoring fee
for each calendar month shall be due and payable on the first day of the next
calendar month, and shall be prorated for any partial calendar month until the
Termination Date.
 
(d)         Annual Facility Fee.  Borrower shall pay to Lender on each annual
anniversary of the Closing Date a Facility Fee in the amount shown on Schedule
A.  No Annual Facility Fee will be charged on the annual anniversary date if it
is the Termination Date.  The final Annual Facility Fee will be prorated for a
partial year.
 
(e)         Early Termination Fee.  See Section 3.4.
 
(f)         Expenses and Fees.  Borrower shall pay or reimburse all Expenses and
Fees invoiced or incurred by Lender that arise out of or under with this
Agreement and the Loans.   Borrower hereby authorizes Lender to debit Borrower’s
Loan by increasing the principal amount of the Loan, or deduct from Borrower’s
accounts maintained with any Affiliate of Lender, the amount of any Expenses and
Fees owed by Borrower when due.  At Lender’s discretion, Lender may invoice
Borrower for such Expenses and Fees and Borrower shall pay such invoice within
five (5) days after the date of the invoice.
 


 
Exhibit 10.1 - Page 15 of 43

--------------------------------------------------------------------------------

 




 
3.3    Manner of Payment.
 
(a)         Timing.  Each payment by Borrower on account of the principal of or
interest on the Loans or of any fee or other amount payable to Lender shall be
made not later than 12:00 p.m. (Pacific Time) on the applicable due date (or if
such day is not a business day, the next succeeding business day, provided that
interest shall continue to accrue until such payment is made).  All payments
shall be made to Lender at Lender’s Office or by wire transfer to an account
designated by Lender in Dollars in immediately available funds, and shall be
made without any setoff, counterclaim, or deduction whatsoever.
 
(b)         Charging Accounts.  Borrower hereby irrevocably authorizes Lender
and each Affiliate of Lender to charge any account of Borrower maintained with
Lender or such Affiliate with such amounts as may be necessary from time to time
to pay any Obligations which are not paid when due.
 
(c)         Termination Reserve.  The amount of the Termination Reserve, less
any and all fees, costs, interest, or other charges incurred by Lender in the
performance of this Agreement after Borrower’s payment of all amounts described
above, shall be returned to Borrower within thirty (30) days following such
payment.
 
3.4    Termination of Agreement.
 
(a)         Required Payments.  On the Termination Date and upon any early
termination of this Agreement, Borrower shall pay to Lender (i) the principal
of, and accrued and unpaid interest on, all Loans outstanding on such date,
(ii) all fees accrued and unpaid, (iii) any amounts payable to Lender pursuant
to the other provisions of this Agreement or any other Loan Document, and
(iv) the amount of the Termination Reserve provided in Schedule A, and (v) any
and all other Obligations then outstanding.
 
(b)         Early Termination.  If Borrower terminates this Agreement prior to
the Termination Date, Borrower acknowledges that such termination would result
in the loss to Lender of the benefits of this Agreement and, as a result
thereof, Borrower shall pay to Lender the termination fee in the amount shown on
Schedule A.  Borrower shall give thirty (30) days’ written notice to Lender of
Borrower’s intention to terminate this Agreement prior to the termination dates
specified in Schedule A.
 


3.5    Evidence of Indebtedness.
 
(a)         At the request of Lender, the Loans shall be evidenced by one or
more promissory notes.
 
(b)         Lender shall maintain accounts in which it will record (i) the
amount of each Loan extended hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to Lender
hereunder, and (iii) the amount of any sum received by Lender hereunder from
Borrower.
 
(c)         The entries in the accounts maintained pursuant to subsection
(b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded, provided, however, that the failure of the Lender
to maintain such accounts or any error therein shall not in any manner affect
the obligation of Borrower to repay the Obligations in accordance with their
terms.
 


 
Exhibit 10.1 - Page 16 of 43

--------------------------------------------------------------------------------

 




 
3.6    Adjustments by Lender.  Lender may in its discretion based on changes in
Borrower’s billings and collections of Accounts change from time to time the
NCV, Advance Rate, Cross-Age Percentage, Concentration Limit, and Reserve, and
may revise Schedule A accordingly.
 
3.7    Application of Payments.  Lender may, in its discretion, apply payments
as follows:
 
(a)         First, to all fees and costs incurred by Lender for which Borrower
is responsible to reimburse Lender under this Agreement or any of the Loan
Documents;
 
(b)         next, to any accrued but unpaid interest on the Loan;
 
(c)         next, to the outstanding principal balance due on the Loan;
 
(d)         next, to any other amounts due Lender under this Agreement or any
other agreement between Lender and Borrower.
 


3.8Maximum Interest.  Borrower and Lender intend to strictly comply with any
applicable usury laws.  Accordingly, in no event shall Borrower or any Obligor
be obligated to pay, or Lender have any right or privilege to reserve, receive,
or retain, any interest in excess of the Maximum Rate.  On each day, if any,
that the interest rate charged under this Agreement (the “Stated Rate”) exceeds
the Maximum Rate, the rate at which interest shall accrue shall automatically be
fixed by operation of this sentence at the Maximum Rate for that day, and shall
remain fixed at the Maximum Rate for each day thereafter until the total amount
of interest accrued equals the total amount of interest which would have accrued
if there were no such ceiling rate as is imposed by this sentence.  Thereafter,
interest shall accrue at the Stated Rate unless and until the Stated Rate again
exceeds the Maximum Rate when the provisions of the immediately preceding
sentence shall again automatically operate to limit the interest accrual rate.
 
Section 4.     CONDITIONS PRECEDENT
 
4.1    Conditions Precedent.  Lender shall not be obligated to make any Loan or
Advance hereunder (including the first) until all of the following have been
fully performed or satisfied to Lender’s satisfaction as determined in its sole
discretion:
 
(a)         Borrower has executed and delivered to Lender this Agreement and a
promissory note evidencing the Loan;
 
(b)         Borrower has executed and delivered to Lender the Business Associate
Agreement;
 
(c)         Borrower has submitted a certificate executed by the President and
the Secretary of Borrower certifying (i) the names and signatures of the
officers of such Person authorized to execute Loan Documents, (ii) the
resolutions duly adopted by the Board of Directors of such Person authorizing
the execution of this Agreement and the other Loan Documents, as appropriate,
and (iii) correctness and completeness of the copy of the bylaws of such Person
attached thereto;
 


 
Exhibit 10.1 - Page 17 of 43

--------------------------------------------------------------------------------

 




 
(d)         Borrower has submitted a certificate regarding the due formation,
valid existence, and good standing of Borrower in the state of its organization
issued by the appropriate governmental authorities in such jurisdiction and
copies of its organizational documents certified by such authorities;
 
(e)         Borrower has executed in favor of Lender and submitted to Lender an
authorization to file financing statements;
 
(f)         Borrower has provided payoff information under Schedule 4.1;
 
(g)         Borrower has submitted to Lender a payoff letter executed by any
Person to whom Borrower owes money and designated by Lender;
 
(h)         Borrower has caused to be executed a landlord’s or mortgagee’s
waiver in a form acceptable to Lender with respect to each premises where
Collateral is located (except such Collateral consisting of medical devices on
lease to a patient or in possession of a sales person in the ordinary course of
Borrower’s business);
 
(i)         Borrower has submitted to Lender endorsements naming Lender as an
additional insured and loss payee on all liability insurance and all property
insurance policies of Borrower;
 
(j)         Borrower has submitted to lender an opinion of counsel for Borrower
in form and content acceptable to Lender covering such matters as Lender may
request;
 
(k)         Borrower has established a Lockbox Account for receipts of proceeds
of Collateral, and a Lockbox Account for the receipt of any governmental
healthcare receivables;
 
(l)         Borrower has submitted to Lender Lockbox Agreements in form and
content acceptable to Lender;
 
(m)         Borrower has prepared written notice in form and content acceptable
to Lender as shown on Exhibit D directing each Account Debtor to send to the
Lockbox address specified by Lender all remittances with respect to all amounts
payable by the Account Debtors, and copies of such notices have been submitted
to Lender;
 
(n)         Borrower has executed and delivered to Lender a Deposit Account
Control Agreement in form and content acceptable to Lender;
 
(o)         after giving effect to the first Advance of the Loan and the Reserve
established by Lender, Borrower shall have the Minimum Facility Availability of
at least the amount shown on Schedule A, plus an amount sufficient so that no
trade payables are overdue (except those that are being contested in good faith
by Borrower), plus an amount sufficient to pay all book overdrafts;
 
(p)         no Default or Event of Default shall have occurred;
 
(q)         Thomas Sandgaard has executed and delivered to Lender a
subordination agreement in form and content acceptable to Lender;
 
(r)         Borrower has submitted to Lender in form and content acceptable to
Lender all documents evidencing or relating to Subordinated Indebtedness as
Lender may request;
 


 
Exhibit 10.1 - Page 18 of 43

--------------------------------------------------------------------------------

 




 
(s)         Lender shall have received background checks on Thomas Sandgaard and
Fritz Allison without derogatory information;
 
(t)         Borrower shall have caused a termination of all security interests
and Uniform Commercial Code filings by Silicon Valley Bank and Ascendiant
Capital Group, LLC in any of Borrower’s assets;
 
(u)         Borrower shall have paid within five (5) days prior to the Closing
Date any taxes then past due owing to any governmental unit (except those that
are being contested in good faith by Borrower);
 
(v)         the proceeds from the initial Advance shall be applied by Borrower
to cause have all trade payables (except those that are being contested in good
faith by Borrower) to be within sixty (60) days of the invoice date on all
invoices payable sixty (60) days or less on their terms;
 
(w)         Zynex, Inc. has submitted to Lender the executed Pledge Agreement;
 
(x)         Zynex, Inc. has delivered to Lender the shares of Zynex Medical,
Inc. pursuant to the Pledge Agreement;
 
(y)         Thomas Sandgaard shall have executed and delivered to Lender the
Validity Guaranty; and
 
(z)         Borrower has submitted or executed such other documents,
certificates, opinions, and information that Lender may require.
 
4.2    Conditions to Subsequent Advances.  The obligation of Lender to make any
Advance subsequent to the initial Advance on the Loan is subject to the
following conditions precedent:
 
(a)         Conditions to First Advance.  All of the conditions precedent set
forth in Section 4.1 have been satisfied.
 
(b)         Borrowing Base Certificate.  Lender shall have received from
Borrower a Borrowing Base Certificate acceptable to Lender executed by an
Authorized Representative prior to the date of the requested Advance.
 
(c)         Representations and Warranties.  The representations and warranties
contained in each of the Loan Documents shall be true in all material respects
with the same force and effect as though made on and as of such date.
 
(d)         Defaults and Events of Default.  No Default or Event of Default
shall have occurred and be continuing.
 
(e)         Adverse Change.  No Material Adverse Change (or event or condition
that could reasonably be expected to cause or have a Material Adverse Change)
has occurred since the date of the Borrower’s most recently submitted financial
statements.
 
(f)         Legal Restriction.  The Advance shall not be prohibited by any law
or regulation or any order of any court or governmental agency or authority.
 


 
Exhibit 10.1 - Page 19 of 43

--------------------------------------------------------------------------------

 




 
(g)         No Repudiation.  Neither Borrower nor any Obligor shall have
repudiated or made any anticipatory breach of any of its obligations under any
Loan Document.
 
Section 5.                     REPRESENTATIONS AND WARRANTIES OF BORROWER
 
5.1    Representations and Warranties.  Borrower represents and warrants to
Lender as follows:
 
(a)         Organization; Power; Qualification.  Borrower is duly organized,
validly existing, and in good standing under the laws of its state of
organization and is authorized to do business in each state in which the nature
of its properties or its activities requires such authorization, except where a
failure to qualify as a foreign corporation would not reasonably be expected to
cause a Material Adverse Change.
 
(b)         Authorization; Enforceability.  Borrower has the power and authority
to, and is duly authorized to, execute and deliver the Loan Documents to be
executed by Borrower.  All of the Loan Documents to which Borrower is a party
constitute the legal, valid, and binding obligations of Borrower, enforceable in
accordance with their terms, except as limited by bankruptcy, insolvency, or
similar laws of general application relating to the enforcement of creditors’
rights generally.
 
(c)         Subsidiaries; Ownership.  Except as shown on Schedule 5.1, Borrower
does not have any subsidiaries.  The outstanding stock or membership interests
of Borrower have been duly and validly issued and are fully paid and
nonassessable, and the number and owners of such shares of capital stock or
membership interests are set forth on Schedule 5.1.
 
(d)         Conflicts.  Neither the execution and delivery of the Loan
Documents, nor consummation of any of the transactions therein contemplated nor
compliance with the terms and provisions thereof, will contravene any provision
of law or any judgment, decree, license, order, or permit applicable to Borrower
or will conflict with, or will result in any breach of, any agreement to which
Borrower is a party or by which Borrower may be bound or subject, or violate any
provision of the organizational documents of Borrower.
 
(e)         Consents, Governmental Approvals, Etc.  No governmental approval nor
any consent or approval of any third Person (other than those which have been
obtained prior to the date hereof) is required in connection with the execution,
delivery, and performance by Borrower of the Loan Documents.  To the best of
Borrower’s knowledge, Borrower is in compliance with all applicable governmental
approvals and all applicable laws affecting Borrower’s business as conducted as
of the Closing Date.
 
(f)         Borrower Information.  Borrower has delivered to Lender a completed
form of Schedule 5.1, and all of the information contained in Schedule 5.1 is
complete, correct, accurate, and does not fail to state a material fact
necessary for Lender to complete its due diligence with respect to Borrower, and
all such information shall be complete, correct, accurate and shall not fail to
state a material fact at the time of each Advance, including the initial
Advance.
 
(g)         Title; Liens.  Except for items described in Schedule 5.1 and for
Permitted Liens, all of the properties and assets of Borrower are free and clear
of all Liens, and Borrower has good and marketable title to such properties and
assets.  Each Lien granted, or intended to be granted, to Lender pursuant to the
Loan Documents is a valid, enforceable, perfected, first priority Lien and
security interest.
 


 
Exhibit 10.1 - Page 20 of 43

--------------------------------------------------------------------------------

 


(h)         Indebtedness and Guaranties.  Set forth on Schedule 5.1 is a
complete and correct listing of all of Borrower’s (i) Indebtedness for Money
Borrowed, and (ii) guaranties and other contingent obligations.
 
(i)         Litigation, Suits, Actions, Etc.  Except as disclosed on Schedule
5.1, no litigation, arbitration, governmental investigation, proceeding, or
inquiry is pending or, to the knowledge of Borrower, threatened against Borrower
or that could affect any of the Collateral.
 
(j)         Tax Returns and Payments.  All tax returns required to be filed by
Borrower in any jurisdiction have been filed and all taxes (including property
taxes) have been paid prior to the time that such taxes could give rise to any
lien.
 
(k)         Financial Condition.  Borrower has delivered to Lender copies
of  Borrower’s (i) audited consolidated and consolidating balance sheet and
Borrower’s subsidiaries as of the most recent Fiscal Year-End and the related
audited consolidated and consolidating statements of income, shareholders’
equity and cash flow, and (ii) unaudited consolidated and consolidating balance
sheet and Borrower’s subsidiaries as of the most recently completed month and
the related audited consolidated and consolidating statements of income,
shareholders’ equity and cash flow .  The financial statements submitted shall
fairly present the financial condition of Borrower as of the respective dates
and shall have been prepared in accordance with GAAP (except, with respect to
the unaudited statements, for the presentation of footnotes and for applicable
normal year-end audit adjustments).  There is no Indebtedness of Borrower which
is not reflected in the financial statements, and no event or circumstance has
occurred since the date of the most recent financial statements in Borrower’s
quarterly report on Form 10-Q for the quarter ended June 30, 2008 which has had
or could have or result in a Material Adverse Change.
 
(l)         ERISA.  Neither Borrower nor any Related Company maintains or
contributes to any Benefit Plan other than those listed on Schedule
5.1.  Further, (i) no Reportable Event (as defined in ERISA) has occurred and is
continuing with respect to any Benefit Plan, and (ii) the PBGC has not
instituted proceedings to terminate any Benefit Plan. The Borrower and each
Related Company has satisfied the minimum funding standards under ERISA with
respect to its Benefit Plans and is in compliance in all material respects with
the presently applicable provisions of ERISA and the Code, and has not incurred
any liability to the PBGC or a Benefit Plan under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.
 
(m)         Capitalization.  Borrower’s capital stock issued (or membership
information) is correctly listed on Schedule 5.1.
 
(n)         Defaults.  No Default or Event of Default has occurred and is
continuing.
 
(o)         Borrowing Base Reports.  All Accounts included in any Borrowing Base
Certificate constitute Eligible Accounts, except as disclosed in such Borrowing
Base Certificate.
 
(p)         Payroll Taxes.  Borrower has made all payroll tax deposits for all
of its employees on or before the date when due.
 
(q)         Solvency.  Borrower is Solvent.  No transfer of property is being
made by Borrower and no obligation is being incurred by Borrower in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of Borrower.
 


 
Exhibit 10.1 - Page 21 of 43

--------------------------------------------------------------------------------

 




 
5.2    Survival of Representations.  All representations and warranties by
Borrower herein shall be deemed to have been made on the date hereof and the
date of each Advance of a Loan.
 
Section 6.    SECURITY INTEREST AND COLLATERAL COVENANTS
 
6.1Security Interest.  To secure the payment and performance of the Obligations,
Borrower hereby mortgages, pledges, and assigns to Lender for itself, and as
agent for its Affiliates, all of the Collateral and grants to Lender for itself,
and as agent for its Affiliates, a security interest and Lien in and upon all of
the Collateral.
 
6.2    Collection of Accounts.
 
(a)         If Borrower receives any monies, checks, notes, drafts, and other
payments relating to or constituting proceeds of Accounts or of any other
Collateral, Borrower shall immediately deposit such items in kind in the
appropriate Lockbox Account, fully endorsed.  Borrower shall advise each Account
Debtor that remits amounts payable on the Accounts or any other Person that
remits amounts to Borrower in respect of any of the Collateral by wire transfer
or ACH to make such remittances directly to the Lockbox Account.
 
(b)         Borrower shall enter into Lockbox Agreements and shall cause all
moneys, checks, notes, drafts, and other payments relating to or constituting
proceeds of Accounts, including all governmental healthcare receivables, or of
any other Collateral, to be forwarded to a Lockbox Account for deposit.
 
(c)         Deposits in the Lockbox Accounts shall be credited, subject to final
payment, to the payment of the Obligations after receipt and deposit into the
Lockbox Accounts plus the collection clearance days shown on Schedule A.  The
delay in applying funds held in the Lockbox Accounts to the Obligations shall in
all respects be limited so that interest on the Obligations is at all times less
than interest calculated at the Maximum Rate.
 
(d)         Any payments which are received by Borrower (including any payment
evidenced by a promissory note or other instrument) shall be held in trust for
Lender and shall be (i) deposited in the Lockbox Accounts, or (ii) delivered to
Lender, as promptly as possible in the exact form received, together with any
necessary endorsements.
 
6.3    Disputes, Returns and Adjustments.
 
(a)         Borrower shall provide Lender with prompt written notice of amounts
in excess of  the amount shown on Schedule A that are in dispute between any
Account Debtor and Borrower after completion of the account dispute appeal
process, exclusive of the amounts of ordinary course reimbursement deductions
made by insurance companies.
 
(b)         Borrower shall notify Lender promptly of all returns and credits in
respect of any Account, which notice shall specify the Accounts affected and be
included in the Borrowing Base Certificate delivered to Lender.  Borrower shall
notify Lender promptly of any pending return or credit in excess of the amount
shown on Schedule A, and shall specify the Account affected, the related Account
Debtor, and the goods to be returned.
 


 
Exhibit 10.1 - Page 22 of 43

--------------------------------------------------------------------------------

 




 
(c)         Borrower may, in the ordinary course of business and prior to a
Default or an Event of Default, grant any extension of time for payment of any
Account or compromise, compound, or settle the same for less than the full
amount thereof or release wholly or partly any Person liable for the payment
thereof or allow any credit or discount whatsoever thereon, provided that (i)
Borrower shall not have taken any such action that results in the reduction of
more than the amount shown on Schedule A with respect to any Account or more
than the amount shown on Schedule A (exclusive of the amounts of ordinary course
reimbursement deductions made by insurance companies) with respect to all
Accounts of Borrower in any fiscal year and (ii) Borrower shall promptly notify
Lender (but not less often than ten (10) days after the end of each month) of
the amount of such adjustments and the Account(s) affected thereby.
 
6.4    Verification and Notice.  Lender shall have the right at any time at
Borrower’s expense and in Lender’s own name, Borrower’s name, or an assumed name
(a) to verify the validity, amount, or any other matter relating to any
Accounts, and (b) upon the occurrence of an Event of Default, to notify Account
Debtors to make payment of all amounts directly to Lender and enforce collection
of any such Accounts and to adjust, settle, or compromise the amount or payment
thereof, in the same manner as Borrower.
 
6.5   Ownership; Defense of Title.
 
(a)         Borrower shall defend its title in and to the Collateral and shall
defend the security interest of Lender in the Collateral against the claims and
demands of all Persons.
 
(b)         Borrower shall (i) protect and preserve all properties material to
its business, including Intellectual Property, and maintain all tangible
property in good and workable condition in all material respects, with
reasonable allowance for wear and tear, and (ii) from time to time make or cause
to be made all needed and appropriate repairs, renewals, replacements, and
additions to such properties necessary for the conduct of its business.
 
6.6    Location of Offices and Collateral; Organizational Information.  Borrower
shall not change the location of its place of business (or, if it has more than
one place of business, its chief executive office) or the place where it keeps
its books and records relating to the Collateral or change its name, identity,
corporate structure, or jurisdiction of organization without giving Lender at
least thirty (30) days’ prior written notice thereof.  All inventory, other than
inventory in transit to any such location or in the possession of salespersons
in the ordinary course of business, shall at all times be kept by Borrower at
one or more of the locations set forth in Schedule 5.1.
 
6.7    Records Relating to Collateral.  Borrower shall at all times keep and
maintain (i) complete and accurate records of Accounts on a basis consistent
with past practices of Borrower, (ii) complete and accurate records of all other
Collateral, (iii) Patient Lists containing the names, addresses, and phone
numbers of Borrower’s patients or other Persons that owe Borrower money for any
goods or medical services rendered by Borrower, (iv) a list of all other Persons
that owe Borrower money, and (v) a current list of all salesmen and employees of
Borrower.  Data bases containing the foregoing shall at all times be accessible
and available to Lender.
 


 
Exhibit 10.1 - Page 23 of 43

--------------------------------------------------------------------------------

 




 
6.8    Inspection.  Lender (by any of its officers, employees, or agents) shall
have the right at any time or times to (a) visit the properties of Borrower,
inspect the Collateral and the other assets of Borrower, and inspect and make
extracts from the books and records of Borrower, all during customary business
hours, (b) discuss Borrower’s business, financial condition, results of
operations, and business prospects with Borrower’s (i) principal officers, (ii)
independent accountants and other professionals providing services to Borrower,
and (iii) any other Person (except that any such discussion with any third
parties shall be conducted only in accordance with Lender’s standard operating
procedures relating to the maintenance of confidentiality of confidential
information of Borrower), (c) verify the amount, quantity, value, and condition
of, or any other matter relating to, any of the Collateral and, in this
connection, review, audit, and make extracts from all records and files related
to any of the Collateral, and (d) access and copy the records, lists, reports,
and data bases referred to in Section 6.8.  Borrower will deliver to the Lender
upon request any instrument necessary to authorize an independent accountant or
other professional to have discussions of the type outlined above with the
Lender or for the Lender to obtain records from any service bureau maintaining
records on behalf of Borrower.
 
6.9    Maintenance.  Borrower shall maintain all equipment of Borrower in good
and working order and condition, reasonable wear and tear excepted.
 
6.10    Power of Attorney.  Borrower hereby appoints Lender as its attorney,
with power (a) to endorse the name of Borrower on any checks, notes,
acceptances, money orders, drafts, or other forms of payment or security that
may come into Lender’s possession, and (b) to sign the name of Borrower on any
invoice or bill of lading relating to any Accounts, inventory, or other
Collateral.  Borrower also authorizes Lender to file financing statements,
without Borrower’s signature, covering part or all of the Collateral in such
jurisdictions as Lender shall determine to be advisable.
 
Section 7.    AFFIRMATIVE COVENANTS
 
So long as this Agreement shall be in effect or any of the Obligations shall be
outstanding, Borrower covenants and agrees as follows:
 
7.1    Preservation of Corporate Existence and Similar Matters.  Borrower shall
preserve and maintain its existence as a corporation or limited liability
company, as the case may be, and qualify and remain qualified as a foreign
entity authorized to do business in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization.
 
7.2    Compliance with Requirements of Law.  Borrower shall continuously comply
with all Requirements of Law, including without limitation all occupational
health and safety laws and Environmental Laws, except where (a) any failure to
do so is not knowing or willful, and (b) Borrower promptly remedies, cures or
otherwise brings it or its affairs into compliance after notice of
non-compliance.
 
7.3    Conduct of Business.  Borrower shall engage only in substantially the
same businesses conducted by Borrower on the date hereof.
 
 
Exhibit 10.1 - Page 24 of 43

--------------------------------------------------------------------------------

 


 
7.4    Payment of Taxes and Claims.  Borrower shall pay or discharge when due
(a) all taxes, assessments, and governmental charges imposed upon it or its
properties and (b) all lawful claims which, if unpaid, might become a Lien on
any properties of Borrower, except that this Section 7.4 shall not require the
payment or discharge of any such tax, assessment, charge, levy, or claim which
is being contested in good faith by appropriate proceedings and for which
adequate reserves have been established on the appropriate books of Borrower.
 
7.5    Accounting Methods and Financial Records.  Borrower shall maintain a
system of accounting, and keep such books, records and accounts (which shall be
true and complete), as may be required or as may be necessary to permit the
preparation of financial statements in accordance with GAAP consistently
applied.
 
7.6    Use of Proceeds.  Borrower shall (a) use the proceeds of the Loan for the
repayment of its outstanding bank debt and for working capital and general
business purposes, and (b) not use any part of such proceeds to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) or for any other purpose which would
violate Regulation U or Regulation T or X of such Board of Governors or for any
other purpose prohibited by law or by the terms and conditions of this
Agreement.
 
7.7    Accuracy of Information.  All written information, reports, statements,
and other papers and data furnished to Lender shall be, at the time the same is
so furnished, complete and correct in all material respects.
 
7.8    Revisions or Updates to Schedules.  Should any of the information or
disclosures provided on any of the Schedules attached hereto become outdated or
incorrect in any material respect, Borrower shall provide promptly to Lender
such revisions or updates to such Schedule(s) as may be necessary or appropriate
to update, or correct and update, such Schedule(s). Notwithstanding the
foregoing, the delivery to Lender of a revised or updated schedule shall not
constitute a waiver of, or consent to, any Default or Event of Default arising
as a result of any erroneous or incorrect information provided in any Schedule
previously delivered to Lender.
 
7.9    RISA.  Borrower shall provide to Lender, as soon as possible and in any
event within thirty (30) days after the date that (a) any Termination Event with
respect to a Benefit Plan has occurred or will occur, (b) the aggregate present
value of the Unfunded Vested Liabilities under all Benefit Plans has increased
to an amount in excess of $0, or (c) Borrower is in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan
required by reason of its complete or partial withdrawal (as described in
Section 4203 or 4205 of ERISA) from such Multiemployer Plan, a certificate of
the president or the chief financial officer of Borrower setting forth the
details of such of the events described in clauses (a) through (c) as applicable
and the action which is proposed to be taken with respect thereto and,
simultaneously with the filing thereof, copies of any notice or filing which may
be required by the PBGC or other agency of the United States government with
respect to such of the events described in clauses (a) through (c) as
applicable.


 
Exhibit 10.1 - Page 25 of 43

--------------------------------------------------------------------------------

 
 
7.10    Insurance.  Borrower shall keep or cause to be kept adequately insured
by financially sound and reputable insurers all of its property usually insured
by Persons engaged in the same or similar businesses.  Without limiting the
foregoing, Borrower shall insure the Collateral of Borrower against loss or
damage by fire, theft, burglary, pilferage, loss in transit, business
interruption, and such other hazards as usual and customary in Borrower’s
industry or as Lender may specify in amounts and under policies by insurers
acceptable to Lender, and all premiums thereon shall be paid by Borrower and
copies of the policies delivered to Lender.  If Borrower fails to do so, Lender
may procure such insurance and charge the cost to Borrower’s account.  Each
policy of insurance covering the Collateral shall provide that at least ten (10)
days’ prior written notice of cancellation or notice of lapse must be given to
Lender by the insurer.  All insurance policies required under this Section 7.10
shall name Lender as an additional named insured and as a loss payee.  Any
proceeds of insurance referred to in this Section 7.10 which are paid to Lender
shall be, at the option of Lender in its sole and absolute discretion, either
(i) applied to rebuild, restore, or replace the damaged or destroyed property,
or (ii) applied to the payment or prepayment of the Obligations.
 
7.11    Payroll Taxes.  Borrower shall at all times make all payroll tax
deposits for all of its employees on or before the date when due.
 
7.12    Notice of Litigation, Claims Against the Collateral, and Other
Matters.  Borrower shall promptly provide to Lender written notice of any of the
following:
 
(a)         the commencement, to the extent Borrower is aware of the same, of
all actions and proceedings in any court against Borrower or any of the
Collateral;
 
(b)         any Lien (other than Permitted Liens), material claim, attachment,
or material legal process asserted or levied against Borrower or any Collateral;
 
(c)         the commencement against any Obligor of any audit, investigation,
judicial or administrative proceeding, or any criminal or civil investigation
initiated, claim filed, or disclosure required of any Obligor by the Office of
Inspector General, the Department of Justice, Center for Medicare and Medicaid
Services (CMS) (formerly HCFA), or any other governmental authority, or any
claim filed under the False Claims Act or any other Requirement of Law;
 
(d)         any amendment of any of the organizational documents of Borrower,
including, but not limited to, articles of incorporation or bylaws;
 
(e)         any change in the business, financial condition, results of
operations, or business prospects of Borrower that would reasonably be expected
to cause a Material Adverse Change;
 
(f)         any change in the executive officers of Borrower;
 
(g)         copies of all reports and statements that Borrower sends to or
receives from any governmental authority;
 
(h)         any Default or Event of Default, or event that would constitute a
default or event of default by Borrower under any material agreement (other than
this Agreement) to which Borrower is a party; and
 


 
Exhibit 10.1 - Page 26 of 43

--------------------------------------------------------------------------------

 




 
(i)         the occurrence of any other event which could reasonably be expected
to have a Material Adverse Change.
 
7.13    Notice of Healthcare Matters.   Borrower shall promptly provide to
Lender written notice of any of the following:
 
(a)         any investigation or pending or threatened proceedings relating to
any violation by Borrower, any Affiliate of Borrower, or any health care
facility to which Borrower or Affiliate provides services, of any Health Care
Laws (including, without limitation, any investigation or proceeding involving
violation of any of the Medicare and/or Medicaid fraud and abuse provisions);
 
(b)         copies of any written recommendation from any governmental authority
or other regulatory body that Borrower, any Affiliate of Borrower, or any
Obligor to which Borrower or any Affiliate of Borrower provides services should
have its licensure or accreditation revoked, or have its eligibility to
participate in TRICARE, Medicare or Medicaid or to accept assignments or rights
to reimbursement under TRICARE, Medicaid or Medicare regulations revoked;
 
(c)         notice of any claim to recover any alleged material overpayments
with respect to any receivables including, without limitation, payments received
from Medicare, Medicaid or any other government reimbursement program, or from
any private insurance carrier;
 
(d)         notice of termination of eligibility of Borrower or any Affiliate of
Borrower to participate in any reimbursement program of any private insurance
carrier or other Obligor applicable to it;
 
(e)         Borrower’s knowledge of termination of eligibility of any health
care facility to which Borrower provides services to participate in any
reimbursement program of any private insurance carrier or other Obligor
applicable to it;
 
(f)         notice of any material reduction in the level of reimbursement
expected to be received with respect to any receivables;
 
(g)         notice of any reimbursement payment contract or process that results
or may result in any material claim against Borrower or Affiliate of Borrower
(including on account of overpayments, settlement payments, appeals, repayment
plan requests); and
 
(h)         copies of any report or communication from any governmental
authority in connection with any inspection of any facility of Borrower or any
Affiliate of Borrower.
 
7.14    Post-Closing Obligations.
 
(a)        Borrower shall cooperate with Lender to cause Lender to perfect its
security interest with the U.S. Patent and Trademark Office promptly upon any
patent being issued to Borrower in or on its NeuroMove products.
 
(b)        On or before September 30, 2008, Borrower shall send to each Account
Debtor written notice, in form and content acceptable to Lender as shown on
Exhibit D, directing each Account Debtor to send to the Lockbox address
specified by Lender all remittances with respect to all amounts payable by
Account Debtors, and submit copies of such notices to Lender.
 


 
Exhibit 10.1 - Page 27 of 43

--------------------------------------------------------------------------------

 




 
Section 8.    FINANCIAL AND COLLATERAL REPORTING
 
So long as this Agreement shall be in effect or any of the Obligations shall be
outstanding, Borrower covenants and agrees as follows:


8.1    Financial Statements.
 
(a)         Audited Year-End Financial Statements.  As soon as available, but in
any event within one hundred twenty (120) days after Borrower’s Fiscal Year-End,
Borrower shall furnish to Lender copies of Borrower’s Fiscal Year-End audited
consolidated and consolidating balance sheet of Borrower and its subsidiaries as
of the Fiscal Year-End and the related audited consolidated and consolidating
statements of income, shareholders’ equity and cash flow for such fiscal year,
in each case setting forth in comparative form the figures for the previous year
of Borrower and its subsidiaries, together with an unqualified audit report
certified by independent certified public accountants selected by Borrower and
acceptable to Lender.  In addition, on or before such date, Borrower shall
provide Lender with copies of all management reports received from its certified
public accountants.
 
(b)         Monthly Financial Statements.  As soon as available, but in any
event within twenty (20) days after the end of each month, Borrower shall
furnish to Lender copies of the unaudited consolidated and consolidating balance
sheet of Borrower and its subsidiaries as of the end of such month and the
related unaudited consolidated and consolidating income statement and statement
of cash flow of Borrower and its subsidiaries for such month and for the portion
of the fiscal year of Borrower through such month, certified by the chief
financial officer of Borrower as presenting fairly the financial condition and
results of operations of Borrower and its subsidiaries as of the date thereof
and for the periods ended on such date, subject to normal year-end adjustments.
 
(c)         Projected Financial Statements.  At least thirty (30) but not more
than sixty (60) days prior to the Fiscal Year-End of Borrower, Borrower shall
furnish to Lender forecasted financial statements, prepared by Borrower,
consisting of consolidated and consolidating balance sheets, cash flow
statements and income statements of Borrower and its subsidiaries, reflecting
projected borrowing hereunder and setting forth the assumptions on which such
forecasted financial statements were prepared, covering the one-year period
until the next fiscal year end.
 
All such financial statements shall be complete and correct in all material
respects and all such financial statements referred to in clauses (a) and (b)
shall be prepared in accordance with GAAP (except, with respect to interim
financial statements, for the omission of footnotes) applied consistently
throughout the periods reflected therein.  Further, all such financial
statements shall be in a form acceptable to Lender.
 
8.2    Compliance Certificate.  Together with each delivery of financial
statements required by Sections 8.1(a) and (b), Borrower shall furnish to Lender
a certificate of Borrower’s president or chief financial officer in the form of
Exhibit B.
 
8.3    Collateral Information and Reports.
 
(a)         Schedules of Accounts.  Within ten (10) days after the end of each
month, Borrower shall furnish to Lender a Schedule of Accounts.  Lender must
receive the Schedule of Accounts no later than 5:00 p.m. Pacific Time at least
two (2) business days prior to the receipt of the Borrowing Base Certificate for
purposes of determining the amount of any Advance.
 
 
Exhibit 10.1 - Page 28 of 43

--------------------------------------------------------------------------------

 
 
(b)         Schedules of Accounts Payable.  Within ten (10) days after the end
of each month, Borrower shall furnish to Lender a schedule of accounts payable
of Borrower and aging information as of the last business day of such month
setting forth (i) a detailed aged trial balance of all of Borrower’s then
existing accounts payable, specifying the name of and the balance due to each
creditor, and (ii) a reconciliation to the schedule of accounts payable to
Borrower’s general ledger as of such month end.
 
(c)         Borrowing Base Certificate.  Not less often than monthly or such
other period of time as specified by Lender, Borrower shall furnish to Lender a
Borrowing Base Certificate, along with supporting documentation, in form and
substance satisfactory to Lender (including but not limited to information on
sales, credits, collections, adjustments, and Accounts).
 
(d)         Reconciliation.  Not less than monthly Borrower shall prepare and
submit to Lender a reconciliation of the most recently submitted Borrowing Base
Certificate to the Borrower’s most recently submitted month-end unaudited
consolidated and consolidating balance sheet of Borrower and its subsidiaries.
 
(e)         Tax Returns.   Borrower shall within fifteen (15) days after filing,
provide Lender a copy of all federal, state and local income tax returns, all
payroll tax returns, all sales tax returns or any other tax return or filing
filed by Borrower or any Affiliate of Borrower.
 
(f)         NeuroMove.  Borrower shall report at the end of each quarter on the
status of Borrower’s patent application on Borrowers’ NeuroMove products.
 
(g)         Other Information.  Lender may, in its sole and absolute discretion,
from time to time require Borrower to deliver the schedules and certificates
described in Section 8.3 more or less often and on different schedules than
specified in such Section.  Borrower shall also furnish to Lender such other
additional information as Lender may from time to time request.
 
(h)         Certification.  Each of the schedules and certificates delivered to
Lender by Borrower pursuant to this Section 8.3 shall be in a form acceptable to
Lender and shall be signed and certified by the president, chief financial
officer, or treasurer of Borrower to be true, correct, and complete as of the
date indicated thereon.  In the event any of such schedules or certificates are
delivered electronically or without signature, such schedules and/or
certificates shall, by virtue of their delivery, be deemed to have been signed
and certified by the president of Borrower to be true, correct, and complete as
of the date indicated thereon.
 
Section 9.    NEGATIVE COVENANTS
 
So long as this Agreement shall be in effect or any of the Obligations shall be
outstanding, Borrower covenants and agrees as follows:
 
9.1    Financial Covenants.
 
(a)         Minimum EBITDA.  Borrower shall at all times continuously maintain
the Minimum EBITDA amount shown on Schedule A.
 
(b)         Minimum Debt Service Coverage Ratio.  Borrower shall at all times
continuously maintain the Minimum Debt Service Coverage Ratio shown on Schedule
A.
 


 
Exhibit 10.1 - Page 29 of 43

--------------------------------------------------------------------------------

 




 
(c)         Minimum Current Ratio.  Borrower shall at all times continuously
maintain the Minimum Current Ratio amount shown on Schedule A.
 
(d)         Capital Expenditures.  Borrower shall not, directly or indirectly,
make or incur Capital Expenditures which exceed in the aggregate in any fiscal
year the amount shown on Schedule A.  The amounts listed in Schedule A for
Capital Expenditures shall not include amounts Borrower expends for rental units
that are rented to patients by Borrower.
 
(e)         Operating Leases.  Borrower shall not, directly or indirectly,
suffer to exist or enter into any lease other than a Capitalized Lease which
would cause the annual payment obligations of Borrower under all leases (other
than Capitalized Leases) to exceed  the amount shown on Schedule A.
 
(f)         Permitted Indebtedness.  Borrower shall not incur purchase money
Indebtedness to finance, or provide the funds for, the acquisition of assets,
which outstanding principal Indebtedness exceeds the amount shown on Schedule A,
plus (ii) the Indebtedness described on Schedule 5.1 attached hereto and made a
part hereof, plus (iii) the Obligations.
 
9.2    Prohibited Distributions and Payments, Etc.  Borrower shall not, directly
or indirectly, declare or make any Prohibited Distribution or Prohibited
Payment, except as follows: on the express condition that no Default or Event of
Default has occurred or would result therefrom,
 
(a)        Zynex, Inc. may make regularly scheduled payments of principal and
interest on the Shareholder’s Loans, including demand payments on the
Shareholder’s Loan evidenced by a demand promissory note; and
 
(b)        Borrower may pre-pay purchase money Capitalized Lease Obligations.
 
9.3    Indebtedness.  Except as disclosed on Schedule 5.1, Borrower shall not,
directly or indirectly, create, assume, or otherwise become or remain obligated
in respect of, or permit or suffer to exist or to be created, assumed, or
incurred or to be outstanding, any Indebtedness, except for Permitted
Indebtedness.
 
9.4    Liens.  Borrower shall not, directly or indirectly, create, assume, or
permit or suffer to exist or to be created or assumed any Lien on any of the
property or assets of Borrower, real, personal or mixed, tangible or intangible,
except for Permitted Liens or the liens identified on Schedule 5.1.
 
9.5    Loans.  Borrower shall not make any loans or advances to or for the
benefit of any officer, director, manager, shareholder, member, or partner of
Borrower except advances for routine expense allowances in the ordinary course
of business.  Borrower shall not make or suffer to exist any loans or advances
to or for the benefit of any Affiliate of Borrower, except for loans or advances
from one Borrower to another.  Borrower shall not make any payment on any
obligation owing to any officer, director, manager, shareholder, member,
partner, or Affiliate of Borrower, except payments of any reasonable
compensation (whether salary, bonus, stock awards or other compensation amounts
as reported as executive compensation on Borrower’s annual report or proxy
statement filed with the Securities and Exchange Commission) and payments to the
holder of any Subordinated Indebtedness, if any, in accordance with the terms of
the subordination agreement among such subordinated creditor, Borrower, and
Lender.
 
 
Exhibit 10.1 - Page 30 of 43

--------------------------------------------------------------------------------

 
 
9.6    Merger, Consolidation, Sale of Assets, Acquisitions.  Borrower shall not,
directly or indirectly, merge or consolidate with any other Person or sell,
lease, or transfer or otherwise dispose of any assets to any Person, other than
sales of inventory or licensing of assets in the ordinary course of business, or
the disposition of worn out, obsolete property or property no longer used by
Borrower.  Borrower shall not directly or indirectly acquire all or
substantially all of the assets of any Person or the assets constituting the
business or a division or operating unit of any Person.
 
9.7    Transactions with Affiliates.  Borrower shall not, directly or
indirectly, effect any transaction with any Affiliate on a basis less favorable
to Borrower than would be the case if such transaction had been effected with a
Person not an Affiliate, provided that Borrower shall not enter into any lease
with any Affiliate.
 
9.8    Deposit Accounts.  Borrower shall not establish any Deposit Account other
than those described on Schedule 5.1.
 
9.9    Guaranties.  Borrower shall not, directly or indirectly, become or remain
liable with respect to any guaranty of any obligation of any other Person.
 
9.10    Benefit Plans.  Borrower shall not, directly or indirectly, permit, or
take any action which would cause, the Unfunded Vested Liabilities under all
Benefit Plans of Borrower to exceed $0.
 
9.11    Sales and Leasebacks.  Borrower shall not, directly or indirectly, enter
into any arrangement with any Person providing for the leasing from such Person
of real or personal property which has been or is to be sold or transferred,
directly or indirectly, by Borrower to such Person.
 
9.12    Amendments.  Borrower shall not amend or modify, or permit any amendment
or modification to, whether orally, in writing, or otherwise, any agreement
evidencing or relating to Subordinated Indebtedness.
 
9.13    USA Patriot Act.  Borrower shall not (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Lender from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower, or (b) fail to
provide documentary and other evidence of Borrower’s or its corporate officers’
identities as may be requested by Lender at any time to enable Lender to verify
Borrower’s identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. §5318.
 
Section 10.    DEFAULT
 
10.1    Events of Default.  Each of the following events shall constitute an
Event of Default:
 
(a)         Borrower fails to pay any of the Obligations when due and payable;
 
(b)         Borrower fails to continuously observe, meet, or perform any term,
covenant obligation, or duty contained in this Agreement or any of the Loan
Documents;
 
(c)         Any Obligor fails to timely perform properly any covenant in this
Agreement or in any of the other Loan Documents;
 
 
Exhibit 10.1 - Page 31 of 43

--------------------------------------------------------------------------------

 
 
(d)         Any Lockbox Agreement is breached or terminated;
 
(e)         There is an occurrence of any default or event of default under any
of the other Loan Documents;
 
(f)         Borrower defaults under any other agreement with Lender;
 
(g)         Any representation or warranty contained herein or in any of the
other Loan Documents is false or misleading in any material respect when made or
deemed made;
 
(h)         Borrower shall (i) apply for or consent to the appointment of a
receiver, trustee, custodian, intervenor, or liquidator of Borrower or of all or
a substantial part of Borrower’s assets, (ii) file a voluntary petition in
bankruptcy, (iii) admit in writing that Borrower is unable to pay its debts as
they become due, (iv) make a general assignment for the benefit of creditors,
(v) file a petition or answer seeking reorganization or an arrangement with
creditors or to take advantage of any bankruptcy or insolvency proceeding, or
(vii) take corporate, company, or partnership action for the purpose of
effecting any of the foregoing;
 
(i)         Either (i) an involuntary petition or complaint shall be filed
against Borrower seeking bankruptcy or reorganization of Borrower or the
appointment of a receiver, custodian, trustee, intervenor, or liquidator of
Borrower, or of all or substantially all of Borrower’s assets or (ii) an order,
order for relief, judgment, or decree shall be entered by any court of competent
jurisdiction or other competent authority approving a petition or complaint
seeking reorganization of Borrower or appointing an intervenor or liquidator of
Borrower, or of all or substantially all of Borrower’s assets;
 
(j)         Any Obligor other than Borrower shall (i) apply for or consent to
the appointment of a receiver, trustee, custodian, intervenor, or liquidator of
such Obligor or of all or a substantial part of such Obligor’s assets, (ii) file
a voluntary petition in bankruptcy, (iii) admit in writing that such Obligor is
unable to pay its debts as they become due, (iv) make a general assignment for
the benefit of creditors, (v) file a petition or answer seeking reorganization
or an arrangement with creditors or to take advantage of any bankruptcy or
insolvency proceeding, or (vii) take corporate, company, or partnership action
for the purpose of effecting any of the foregoing;
 
(k)         An involuntary petition or complaint shall be filed against any
Obligor other than Borrower seeking bankruptcy or reorganization of such Obligor
or the appointment of a receiver, custodian, trustee, intervenor, or liquidator
of such Obligor, or of all or substantially all of such Obligor’s assets; or an
order, order for relief, judgment, or decree shall be entered by any court of
competent jurisdiction or other competent authority approving a petition or
complaint seeking reorganization of such Obligor or appointing an intervenor or
liquidator of such Obligor, or of all or substantially all of such Obligor’s
assets;
 
(l)         Any money judgment is rendered against Borrower that is not paid
within thirty (30) days, or the failure, within a period of ten (10) days after
the commencement thereof, to have discharged any attachment, sequestration, or
similar proceedings against Borrower’s assets;
 
(m)         Lender shall cease to have a valid, perfected, and first priority
Lien on any of the Collateral, except as otherwise expressly permitted herein or
consented to in writing by Lender;
 
 
Exhibit 10.1 - Page 32 of 43

--------------------------------------------------------------------------------

 
 
(n)         Lender reasonably believes that the prospect of payment or
performance by Borrower under any of the Loan Documents is or may be impaired or
any of the Collateral is or may be in jeopardy, becomes unsafe or insecure, or
its value is or may become otherwise impaired;
 
(o)         Thomas Sandgaard shall cease to own, beneficially and of record, at
least 51% of the outstanding voting capital stock of Zynex, Inc.;
 
(p)         Zynex, Inc. shall cease to own 100% of the capital stock of Zynex
Medical, Inc.;
 
(q)         There shall be any Change of Control;
 
(r)         Any guarantor of the Obligations, or such guarantor’s successors,
heirs, or personal representatives, shall (i) default under the terms of its
guaranty to Lender, (ii) repudiate its or his/her obligations under, or commit
an anticipatory breach of, its or his/her guaranty executed for the benefit of
Lender or (iii) attempt to terminate such guaranty, or (iv) commence any legal
proceeding to terminate or hold invalid in any respect such guaranty; or
 
(s)         There is any default under the Validity Guaranty.
 
For any Event of Default other than a default arising for failure to pay any of
the Loans when due, Lender shall provide Borrower with fifteen (15) days written
notice of Event of Default and opportunity to cure such noticed Event of
Default.


10.2    Remedies.
 
(a)         Acceleration and Termination of Facilities.  Upon the occurrence of
an Event of Default, (i) the principal of and the accrued interest on the Loans
at the time outstanding, and all other amounts owed to Lender under this
Agreement or any of the Loan Documents and all other Obligations, shall
thereupon become due and payable upon Lender’s notice of acceleration, but
without other presentment, demand, protest, notice of protest and non-payment,
notice of default, or other notice of any kind, all of which are expressly
waived, anything in this Agreement or any of the Loan Documents to the contrary
notwithstanding, and (ii) the commitment of Lender to make Loans hereunder shall
immediately terminate.
 
(b)         Other Remedies.  Without limiting the terms of Section 10.2(a)
above, if any Event of Default shall have occurred and be continuing, Lender, in
its sole and absolute discretion, may:
 
(i)           declare the principal of and accrued interest on the Loans at the
time outstanding, and all other amounts owed to Lender under this Agreement or
any of the Loan Documents and all other Obligations, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest, notice of protest and non-payment, notice of
default, notice of acceleration or intention to accelerate, or other notice of
any kind, all of which are expressly waived, anything in this Agreement or the
Loan Documents to the contrary notwithstanding;
 
(ii)           terminate any commitment of Lender to make Loans hereunder;
 
(iii)           enter upon any premises where Collateral is located and take
possession of the Collateral;


Exhibit 10.1 - Page 33 of 43

--------------------------------------------------------------------------------




 
(iv)           collect any Accounts from any Account Debtor;
 
(v)           require Borrower to assemble the Collateral and make it
immediately available to Lender.  Without limiting the generality of the
foregoing with respect to that portion of the Collateral that is comprised of
Patient Lists, Borrower shall make immediately available all Patient Lists to
Lender;
 
(vi)           sell all or any part of the Collateral at either a public or
private sale or both, by way of one or more contracts or transactions, for cash
or on terms, in such manner and at such places (including Borrower’s premises)
as Lender determines is commercially reasonable;
 
(vii)           collect, foreclose, receive, appropriate, set off, and realize
upon any and all Collateral;
 
(viii)           without notice to Borrower (such notice being expressly
waived), and without constituting an acceptance of any Collateral in
satisfaction of an obligation (within the meaning of the UCC or any successor
statute or law of similar effect), set off and apply to the Obligations any and
all balances and deposits of Borrower held by Lender (including any amounts
received in the Lockboxes), or indebtedness at any time owing to or for the
credit or the account of Borrower held by Lender;
 
(ix)           obtain the appointment of a receiver, trustee, or similar
official over Borrower to manage all of Borrower’s affairs and to effect all
transactions contemplated by this Agreement, realize upon the Collateral, or as
is otherwise necessary to perform or enforce this Agreement;
 
(x)           declare a default on any other contract or agreement between
Borrower and Lender; and
 
(xi)           exercise any or all rights and remedies available under the Loan
Documents, at law and/or in equity including, without limitation, the rights and
remedies of a secured party under the UCC (whether or not the UCC is
applicable).  Borrower agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to Borrower of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notice, but notice given in any other reasonable
manner or at any other reasonable time shall also constitute reasonable
notification.
 
10.3    Application of Proceeds.  All proceeds from each sale of, or other
realization upon, all or any part of the Collateral following an Event of
Default shall be applied to the payment of the Obligations (with Borrower
remaining liable for any deficiency) in any order which Lender may elect with
the balance (if any) paid to Borrower or to whomsoever is entitled thereto.
 
10.4    Power of Attorney.  Borrower hereby irrevocably designates, makes,
constitutes, and appoints Lender (and all Persons designated by Lender from time
to time) as Borrower’s true and lawful attorney and agent in fact to act in name
of Borrower to effectuate any term in this Agreement after the occurrence and
during the continuation of any Event of Default.  Without limiting the
generality of the foregoing, Borrower’s power of attorney to Lender authorizes
Lender to:
 


 
Exhibit 10.1 - Page 34 of 43

--------------------------------------------------------------------------------

 


 
(a)         demand payment of the Accounts, enforce payment thereof by legal
proceedings or otherwise, settle, adjust, compromise, extend, or renew any or
all of the Accounts or any legal proceedings brought to collect the Accounts,
discharge and release the Accounts or any of them, and exercise all of
Borrower’s rights and remedies with respect to the collection of Accounts;
 
(b)         prepare, file, and sign the name of Borrower on any proof of claim
in bankruptcy or any similar document against any Account Debtor or any notice
of Lien, assignment, or satisfaction of Lien or similar document in connection
with any of the Collateral;
 
(c)         use the stationery of Borrower, open Borrower’s mail, notify the
post office authorities to change the address for delivery of Borrower’s mail to
an address designated by Lender, and sign the name of Borrower to verifications
of the Accounts and on any notice to the Account Debtors; and
 
(d)         use the information recorded on or contained in any data processing
equipment and computer hardware and software relating to the Accounts,
inventory, or other Collateral.
 
10.5    Joint and Several Liability.   Zynex, Inc., and Zynex Medical, Inc. are
jointly and severally liable under this Agreement.
 
10.6    Additional Provisions Concerning Rights and Remedies.
 
(a)         Time Essence.  Time is of the essence of all of Borrower’s
Obligations under this Agreement.
 
(b)         Rights Cumulative.  The rights and remedies of Lender under the Loan
Documents shall be cumulative and not exclusive of any rights or remedies which
it would otherwise have.  In exercising such rights and remedies, Lender may be
selective and no failure or delay by Lender in exercising any right shall
operate as a waiver of such right nor shall any single or partial exercise of
any power or right preclude its other or further exercise or the exercise of any
other power or right
 
(c)         Extensions of Time.  Lender may extend or postpone the due dates of
Borrower’s Obligations, amend any agreement evidencing, guaranteeing, or
securing any of Borrower’s Obligations, take or not take any action respecting
any of the Collateral, or extend or postpone the due dates of Borrower’s
Obligations without affecting Borrower’s liability under this Agreement.
 
(d)         Waiver of Marshaling.  Borrower hereby waives any right to require
any marshaling of assets and any similar right.
 
10.7    Trademark License.  All trademarks, patents, copyrights, service marks
and licenses owned by Borrower, and all trademarks, patents, copyrights, service
marks, and software licensed by Borrower, are listed on Schedule 5.1.  Borrower
hereby grants to Lender the nonexclusive right and license to use all of
Borrower’s trademarks, patents, copyrights, service marks, and licenses and any
other trademarks, patents, copyrights, service marks, and licenses now or
hereafter used by Borrower to realize on the Collateral and to permit any
purchaser of any portion of the Collateral through a foreclosure sale or any
other exercise of Lender’s rights and remedies under the Loan Documents to use,
sell, or otherwise dispose of the Collateral bearing any such trademarks,
patents, copyrights, service marks, and licenses.  Such right and license is
granted free of charge, without the requirement that any monetary payment
whatsoever be made to Borrower or any other Person by Lender.


 
Exhibit 10.1 - Page 35 of 43

--------------------------------------------------------------------------------

 
 
Section 11.    MISCELLANEOUS
 
11.1    Notices.
 
(a)         Method of Communication.  All notices and the communications
hereunder and thereunder shall be in writing.  Notices in writing shall be
delivered personally or sent by overnight courier service, by certified or
registered mail, postage pre-paid, or by facsimile transmission, and shall be
deemed received, in the case of personal delivery, when delivered, in the case
of overnight courier service, on the next business day after delivery to such
service, in the case of mailing, on the third day after mailing (or, if such day
is a day on which deliveries of mail are not made, on the next succeeding day on
which deliveries of mail are made) and, in the case of facsimile transmission,
upon transmittal.
 
(b)         Addresses for Notices.  Notices to any party shall be sent to it at
the following addresses, or any other address of which all the other parties are
notified in writing.
 

 
If to Borrower:
 
See Schedule 5.1 for Borrower’s address and contact information.
         
If to Lender:
 
Marquette Healthcare Finance
     
900 SW Fifth Avenue, Suite 1920
     
Portland, Oregon 97204
     
Attention:  Jennifer Sheasgreen
     
Facsimile No.:  (503) 221-5031



11.2    Press Releases.  Borrower and Lender may make press releases or other
public disclosure concerning this Agreement, including without limitation the
execution of this Agreement, and a description of the amount of credit
facilities made available to Borrower with the prior written consent of the
other party, such consent not to be unreasonably withheld or delayed.  Borrower
authorizes Lender to use any of Borrower’s trademarks, trade names or logos in
such press releases or other public disclosure.  Notwithstanding the forgoing,
Borrower may report any information about this Agreement as required by the
Securities Exchange Act of 1934 and the regulations promulgated thereunder
without the prior written consent of Lender.
 
11.3    Setoff.  In addition to any rights now or hereafter granted under
applicable law, and not by way of limitation of any such rights, upon and after
the occurrence of any Event of Default, Lender and any participant with Lender
in the Loans are hereby authorized by Borrower at any time or from time to time,
without notice to Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, time or demand, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by Lender or any
participant to or for the credit or the account of Borrower against and on
account of the Obligations irrespective or whether or not (a) Lender shall have
made any demand under this Agreement or any of the Loan Documents, or (b) Lender
shall have declared any or all of the Obligations to be due and payable as
permitted by Section 10.2 and although such Obligations shall be contingent or
unmatured.
 


 
Exhibit 10.1 - Page 36 of 43

--------------------------------------------------------------------------------

 




 
11.4    Venue; Service of Process. BORROWER HEREBY IRREVOCABLY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN MULTNOMAH
COUNTY, OREGON, and agrees and consents that service of process may be made upon
it in any legal proceeding relating to this Agreement, any borrowing hereunder,
or any other relationship between Lender and Borrower by any means allowed under
state or federal law.  Any legal proceeding arising out of or in any way related
to this Agreement, any borrowing hereunder, or any other relationship between
Lender and Borrower may be brought and litigated in any one of the state or
federal courts located in Multnomah County, Oregon.  Borrower and Lender waive
and agree not to assert, by way of motion, as a defense or otherwise, that any
such proceeding is brought in an inconvenient forum or that the venue thereof is
improper.  Nothing herein shall limit the right of the Lender to bring
proceedings against Borrower in the courts of any other jurisdiction.  Any
judicial proceeding by Borrower against the Lender involving, directly or
indirectly, any matter in any way arising out of, related to, or in connection
with this Agreement shall be brought only in a court in Portland, Oregon.
Borrower expressly waives personal service of the summons and complaint or other
process or papers issued therein and agrees that service of such summons and
complaint or other process or papers may be made by registered or certified mail
addressed to Borrower at the address referenced in Section 11.1, which service
shall be deemed to have been made on the date that receipt is deemed to have
occurred for registered or certified mail as provided in Section 11.1.
 
11.5    Assignment; Participation.  All the provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that Borrower may not assign or
transfer any of its rights or obligations under this Agreement. Lender may
assign to one or more Persons, or sell participations to one or more Persons in,
all or a portion of its rights and obligations hereunder and under this
Agreement and any promissory notes issued pursuant hereto and, in connection
with any such assignment or sale of a participation, may assign its rights and
obligations under the Loan Documents.  Borrower agrees that Lender may provide
any information that Lender may have about Borrower or about any matter relating
to this Agreement to any of its Affiliates or their successors, or to any one or
more purchasers or potential purchasers of any of its rights under this
Agreement or any one or more participants or potential participants.
 
11.6    Amendments.  Any term, covenant, agreement, or condition of this
Agreement or any of the other Loan Documents may be amended or waived, and any
departure therefrom may be consented to if, but only if, such amendment, waiver,
or consent is in writing signed by Lender and, in the case of an amendment, by
Borrower.  Unless otherwise specified in such waiver or consent, a waiver or
consent given hereunder shall be effective only in the specific instance and for
the specific purpose for which given.
 
11.7    Performance of Borrower’s Duties.  If Borrower shall fail to do any act
or thing which it has covenanted to do under this Agreement or any of the Loan
Documents, Lender may (but shall not be obligated to) do the same or cause it to
be done either in the name of Lender or in the name and on behalf of Borrower,
and Borrower hereby irrevocably authorizes Lender so to act.
 
 
Exhibit 10.1 - Page 37 of 43

--------------------------------------------------------------------------------

 
 
11.8    Indemnification.  Borrower shall reimburse Lender and its Affiliates and
their officers, employees, directors, shareholders, agents, and legal counsel
(collectively, the “Indemnified Parties” and individually, an “Indemnified
Party”) for all reasonable costs and expenses, including legal fees and
expenses, incurred and shall indemnify and hold the Indemnified Parties harmless
from and against all losses suffered by any Indemnified Party, other than losses
resulting from an Indemnified Party’s gross negligence or willful misconduct, in
connection with (a) the exercise by Lender or any of its Affiliates of any right
or remedy granted to it under this Agreement or any of the Loan Documents or at
law, (b) any claim, and the prosecution or defense thereof, arising out of or in
any way connected with this Agreement or any of the Loan Documents, except in
the case of a dispute between Borrower and Lender in which Borrower prevails in
a final unappealed or unappealable judgment, and (c) the collection or
enforcement of the Obligations or any of them.  BORROWER AND LENDER EXPRESSLY
INTEND THAT THE FOREGOING INDEMNITY SHALL COVER, AND THAT BORROWER SHALL
INDEMNIFY AND HOLD THE INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST, COSTS,
EXPENSES, AND LOSSES SUFFERED AS A RESULT OF THE NEGLIGENCE OF ANY INDEMNIFIED
PARTY.
 
11.9    All Powers Coupled with Interest.  All powers of attorney and other
authorizations granted to Lender and any Persons designated by Lender pursuant
to any provisions of this Agreement or any of the Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied or Lender has any obligations to make
Advances hereunder.
 
11.10    Severability of Provisions.  Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
11.11    Governing Law.  This Agreement and the promissory notes issued pursuant
hereto shall be construed in accordance with and governed by the laws of the
State of Oregon other than its conflict of laws principles.
 
11.12    Jury Waiver.  BORROWER AND LENDER HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY, AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE) BETWEEN
OR AMONG BORROWER AND LENDER AND LENDER’S AFFILIATES ARISING OUT OF OR IN ANY
WAY RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP
BETWEEN LENDER AND BORROWER OR BETWEEN BORROWER AND ANY AFFILIATE OF
LENDER.  THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE
FINANCING DESCRIBED HEREIN OR IN THE OTHER LOAN DOCUMENTS.
 
11.13    Attorney Fees and Costs.The prevailing party in any litigation arising
under or related to this Agreement shall be entitled to recover from the
non-prevailing party all of the prevailing party’s reasonable attorney fees
incurred in connection with such litigation, together with all costs, deposition
costs, court fees and other costs and expenses of such litigation.
 
 
Exhibit 10.1 - Page 38 of 43

--------------------------------------------------------------------------------

 
 
11.14    Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.  A facsimile or digital copy of any
signed Loan Document, including this Agreement, shall be deemed to be an
original thereof.
 
11.15    Patriot Act Notice.  IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING
A NEW ACCOUNT.  To help the government fight the funding of terrorism and money-
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other extension of credit, or other financial services
product.  What this means for Borrower:  When Borrower opens an account, if
Borrower is an individual, Lender will ask for Borrower’s name, residential
address, date of birth, and other information that will allow Lender to identify
Borrower, and if Borrower is not an individual, Lender will ask for Borrower’s
name, employer identification number, business address, and other information
that will allow Lender to identify Borrower.  Lender may also ask, if Borrower
is an individual, to see Borrower’s driver’s license or other identifying
documents, and if Borrower is not an individual, to see Borrower’s legal
organizational documents or other identifying documents.
 
11.16    Confidentiality.  In handling any confidential information of Borrower,
Lender will exercise reasonable care, but disclosure of information may be made
(i) to Lender’s subsidiaries, Affiliates and representatives in connection with
their business with Borrower, (ii) to prospective transferees or purchasers of
any interest in the Loans, (iii) as required by law, regulation, subpoena, or
other order, (iv) as required in connection with Lender’s examination or audit
and (v) as Lender considers appropriate exercising any of its rights,
responsibilities or remedies under this Agreement.  Confidential information
does not include information that either:  (a) is in the public domain or in
Lender’s possession when disclosed to Lender, or becomes part of the public
domain after disclosure to Lender; or (b) is disclosed to Lender by a third
party, if Lender does not know that the third party is prohibited from
disclosing the information.  Lender will not use any of Borrower’s confidential
information in violation of any applicable securities laws.
 
11.17    Statutory Disclaimer.  UNDER OREGON LAW, MOST AGREEMENTS, PROMISES, AND
COMMITMENTS MADE BY A LENDER AFTER OCTOBER 3, 1989, CONCERNING LOANS AND OTHER
CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES OR
SECURED SOLELY BY THE BORROWER’S RESIDENCE, MUST BE IN WRITING, EXPRESS
CONSIDERATION, AND BE SIGNED BY THE LENDER TO BE ENFORCEABLE.
 
[Signature Page to Follow]



 
Exhibit 10.1 - Page 39 of 43

--------------------------------------------------------------------------------

 


THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.




ZYNEX, INC.
         
By: /s/ Thomas Sandgaard
 
Name:  Thomas Sandgaard
 
Title:  Chief Executive Officer and President
         
ZYNEX, MEDICAL INC., f/d/b/a Stroke Recovery Systems
         
By: /s/ Thomas Sandgaard
 
Name:  Thomas Sandgaard
 
Title:  President
         
MARQUETTE BUSINESS CREDIT, INC., d/b/a MARQUETTE HEALTHCARE FINANCE
         
By: /s/ Jennifer Sheasgreen
 
Name:  Jennifer Sheasgreen
 
Title:  Senior Vice President
 

 


 
Exhibit 10.1 - Page 40 of 43

--------------------------------------------------------------------------------

 


Schedule A
Supplemental Terms and Conditions


Facility Limit:
 
$3,000,000
 
Margin:
 
2.5%
 
Default Rate:
 
3.0% above the Interest Rate (i.e., Base Rate plus Margin).
 
Concentration Limit*:
 
N/A
 
Advance Rate on Eligible Accounts*:
 
 
 
85% of Eligible Accounts less than 120 days from the invoice date;
Account debtors with 50% or more of their total Account balance aged beyond 120
days are ineligible, except for Medicare and Anthem Blue Cross.
 
NCV (by Account Debtor type)*
     
Medicare
 
26%
 
Commercial
 
36%
 
Unlitigated Workers Compensation
 
36%
 
Self-pay
 
0%
 
Reserve (initial amount)*:
 
$0.00
 
Origination Fee:
 
1.5% of the Facility Limit ($45,000) due upon execution of this Agreement.
 
Termination Date:
 
 
3 years from the Closing Date
 
Minimum Facility Availability as of the Closing Date after giving effect to the
first Advance of the Loan and the Reserve established by Lender:
 
$150,000.
 
Minimum EBITDA
 
Borrower’s Minimum EBITDA (on a trailing twelve-month basis) as of each
quarterly reporting period shall be as set forth below:
 
9/30/08:    $7,800,000
12/31/08:  $9,600,000
3/31/09:    $11,100,000
6/30/09:    $12,500,000
9/30/09:    $13,800,000
12/31/09 and thereafter:  $15,100,000
 
Minimum Debt Service Coverage Ratio
 
From 9/30/08 and thereafter, Borrower’s Minimum Current Ratio shall be at least
3.0 to 1.0, measured on a quarterly basis.
 
 

 
 
Exhibit 10.1 - Page 41 of 43

--------------------------------------------------------------------------------


 
 
 
Minimum Current Ratio
 
From 9/30/08 and thereafter, Borrower’s Minimum Current Ratio shall be at least
1.5 to 1.0, measured on a quarterly basis.
 
 
Capital Expenditures:
 
 
Borrower shall not, directly or indirectly, make or incur (i) unfinanced Capital
Expenditures which exceed, in the aggregate, $600,000 in any fiscal year, or
(ii) financed Capital Expenditures which exceed, in the aggregate, $800,000 in
any fiscal year, exclusive of amounts Borrower expends for rental units that are
rented to patients by Borrower.
 
Maximum outstanding principal purchase money Indebtedness to finance, or provide
the funds for, the acquisition of assets (used for the calculation of Permitted
Indebtedness):
 
Total purchase money Indebtedness is limited in all respects in accordance with
the provisions of the Agreement related to Capital Expenditures.  Purchase money
Indebtedness other than Capital Expenditures without the prior consent of Lender
is prohibited.
 
Threshold for notice for amounts in dispute as set forth in Section 6.3(a).
 
$5,000
 
Threshold for notice with respect to returns and credits as set forth in Section
6.3(b).
 
$25,000
 
Account reduction limit as set forth in Section 6.3(c).
 
$5,000 with respect to a single account
$25,000 in the aggregate in any fiscal year
 
Cut-Off Date:
 
120 days after the date of invoice.
 
Cross-Age Percentage*:
 
50% of total balance due from any insurance company that is aged beyond 120 days
with the exception of Medicare and Anthem Blue Cross.
 
Annual Facility Fee:
 
None
 

 

 
 
Exhibit 10.1 - Page 42 of 43

--------------------------------------------------------------------------------

 


Schedule A (continued)
Supplemental Terms and Conditions
 
Early Termination Fee:
 
3% of the Facility Limit prior to the first annual anniversary of the Closing
Date; 2% of the Facility Limit at anytime from the first anniversary to the
second annual anniversary of the Closing Date: and 1% at anytime from the second
anniversary to the day prior to the Termination Date of the Loan.
 
Unused Line Fee:
 
0.5% per annum payable monthly in arrears on the first day of each month,
calculated on the difference between the average daily balance and the total
Facility Limit
 
Collateral Monitoring Fee:
 
$1,500 per month, payable monthly in arrears on the first day of each month.
 
Collection Clearance Days:
 
3 business days clearance on all items deposited into all Lockbox Accounts.
 
Over Advance Fee:
 
$TBD
 
Irregular Advance Request Fee:
 
1% of the amount of Borrower’s Advance Request not submitted in conformance with
the requirements of this Agreement.
 
Closing and legal fees:
 
All closing and legal fees incurred by Lender in connection with the Loan and
the Agreement.
 
Audit Fee:
 
In the event third-party auditors conduct the audit: actual audit fees incurred
plus all out of pocket expenses.
In the event Lender’s auditors conduct the audit: $1,000 per day, per auditor,
plus all out of pocket expenses.
 
Mailing Charges:
 
All costs and expenses of Lender.
 
Wire Transfer Fees:
 
$20.00 per wire
 
Waiver Fee:
 
$TBD
 
Termination Reserve
 
$10,000
 



* Subject to change from time to time in Lender’s sole discretion.

Exhibit 10.1 - Page 43 of 43
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 